Exhibit 10.4

Execution Version

SENIOR SECURED TERM LOAN AGREEMENT

DATED AS OF MARCH 31, 2016

AMONG

SUNOCO LP,

AS THE BORROWER,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

AS ADMINISTRATIVE AGENT,

AND

THE OTHER LENDERS PARTY HERETO

$2.035 BILLION SENIOR SECURED TERM LOAN FACILITY

 

 

 

CREDIT SUISSE SECURITIES (USA), INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BBVA

MIZUHO BANK, LTD.,

TD SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

DNB MARKETS INC.,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

GOLDMAN SACHS BANK USA,

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

NATIXIS, NEW YORK BRANCH,

PNC CAPITAL MARKETS, LLC,

RBC CAPITAL MARKETS, LLC

AND

WELLS FARGO SECURITIES, LLC

AS CO-LEAD ARRANGERS AND JOINT BOOKRUNNERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     32   

1.03

 

Accounting Terms

     33   

1.04

 

Rounding

     34   

1.05

 

Times of Day

     34   

Article II the LOANS

     34   

2.01

 

Commitment to Lend

     34   

2.02

 

Request for Loans

     34   

2.03

 

Continuations and Conversions of Loans

     35   

2.04

 

Use of Proceeds

     36   

2.05

 

Prepayments and Repayment of Loans

     36   

2.06

 

Interest Rates and Fees

     39   

2.07

 

Evidence of Debt

     40   

2.08

 

Payments Generally; Administrative Agent’s Clawback

     40   

2.09

 

Sharing of Payments by Lenders

     42   

2.10

 

Termination of Commitments

     42   

2.11

 

Extension of Maturity Date

     43   

Article III TAXES, YIELD PROTECTION AND ILLEGALITY

     45   

3.01

 

Taxes

     45   

3.02

 

Illegality

     51   

3.03

 

Inability to Determine Rates

     51   

3.04

 

Increased Costs; Reserves on Eurodollar Loans

     52   

3.05

 

Compensation for Losses

     54   

3.06

 

Mitigation Obligations; Replacement of Lenders

     54   

3.07

 

Survival

     55   

Article IV CONDITIONS PRECEDENT

     55   

4.01

 

Conditions to Loans

     55   

Article V REPRESENTATIONS AND WARRANTIES

     58   

5.01

 

No Default

     58   

5.02

 

Organization and Good Standing

     58   

5.03

 

Authorization

     58   

5.04

 

No Conflicts or Consents

     58   

5.05

 

Enforceable Obligations

     59   

5.06

 

Initial Financial Statements; No Material Adverse Effect

     59   



--------------------------------------------------------------------------------

5.07

 

Taxes

     60   

5.08

 

Full Disclosure

     60   

5.09

 

Litigation

     60   

5.10

 

ERISA

     60   

5.11

 

Compliance with Laws

     60   

5.12

 

Environmental Compliance

     61   

5.13

 

Margin Regulations; Investment Company Act

     61   

5.14

 

OFAC; Sanctions; Anti-Corruption Laws

     61   

5.15

 

Solvency

     62   

5.16

 

Collateral Documents

     62   

Article VI AFFIRMATIVE COVENANTS

     62   

6.01

 

Books, Financial Statements and Reports

     62   

6.02

 

Other Information and Inspections

     65   

6.03

 

Notice of Material Events

     65   

6.04

 

Maintenance of Properties

     66   

6.05

 

Maintenance of Existence and Qualifications

     67   

6.06

 

Payment of Obligations

     67   

6.07

 

Insurance

     67   

6.08

 

Compliance with Law

     67   

6.09

 

Subsidiaries and Unrestricted Subsidiaries

     67   

6.10

 

Guaranty and Collateral

     69   

6.11

 

Further Assurances

     69   

6.12

 

Common Collateral

     70   

Article VII NEGATIVE COVENANTS

     70   

7.01

 

Indebtedness

     70   

7.02

 

Limitation on Liens

     74   

7.03

 

Fundamental Changes

     77   

7.04

 

Distributions

     77   

7.05

 

Investments

     77   

7.06

 

Change in Nature of Businesses

     78   

7.07

 

Transactions with Affiliates

     78   

7.08

 

Burdensome Agreements

     78   

7.09

 

Hedging Contracts

     78   

7.10

 

Limitation on Asset Sales

     78   

7.11

 

Limitation on Prepayments of Indebtedness

     79   

7.12

 

Leverage Ratio

     80   

7.13

 

Sanctions

     80   

7.14

 

Anti-Corruption Laws

     80   

Article VIII EVENTS OF DEFAULT AND REMEDIES

     80   

8.01

 

Events of Default

     80   

8.02

 

Remedies Upon Event of Default

     83   

8.03

 

Application of Funds

     83   

 

-ii-



--------------------------------------------------------------------------------

Article IX ADMINISTRATIVE AGENT

     84   

9.01

 

Appointment and Authority

     84   

9.02

 

Rights as a Lender

     84   

9.03

 

Exculpatory Provisions

     84   

9.04

 

Reliance by Administrative Agent

     85   

9.05

 

Delegation of Duties

     86   

9.06

 

Resignation of Administrative Agent

     86   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     86   

9.08

 

No Other Duties, Etc.

     87   

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     87   

9.10

 

Guaranty and Collateral Matters

     88   

Article X MISCELLANEOUS

     90   

10.01

 

Amendments, Etc.

     90   

10.02

 

Notices; Effectiveness; Electronic Communication

     91   

10.03

 

No Waiver; Cumulative Remedies

     93   

10.04

 

Expenses; Indemnity; Damage Waiver

     93   

10.05

 

Payments Set Aside

     96   

10.06

 

Successors and Assigns

     96   

10.07

 

Treatment of Certain Information; Confidentiality

     100   

10.08

 

Right of Setoff

     102   

10.09

 

Interest Rate Limitation

     102   

10.10

 

Counterparts; Integration; Effectiveness

     102   

10.11

 

Survival of Representations and Warranties

     102   

10.12

 

Severability

     103   

10.13

 

Replacement of Lenders

     103   

10.14

 

Governing Law; Jurisdiction; Etc.

     104   

10.15

 

Waiver of Jury Trial

     105   

10.16

 

No Advisory or Fiduciary Responsibility

     106   

10.17

 

USA PATRIOT Act Notice

     106   

10.18

 

Time of the Essence

     106   

10.19

 

No Recourse

     106   

10.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     107   

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

   Form of Assignment and Assumption

Exhibit B

   Form of Compliance Certificate

Exhibit C

   Form of Subsidiary Guaranty

Exhibit D

   Form of ETP Retail Holdings Guaranty

Exhibit E

   Form of Solvency Certificate

Exhibit F

   Form of Loan Notice

Exhibit G

   Form of Note

Exhibit H

   Forms of U.S. Tax Compliance Certificates

SCHEDULES

 

Schedule 1

   Commitments

Schedule 2

   Disclosure Schedule

Schedule 3

   Notice Information

 

-iv-



--------------------------------------------------------------------------------

SENIOR SECURED TERM LOAN AGREEMENT

This SENIOR SECURED TERM LOAN AGREEMENT is entered into as of March 31, 2016
among SUNOCO LP, a Delaware limited partnership (the “Borrower”), CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH as Administrative Agent and each lender from time to
time party to this Agreement (collectively, the “Lenders” and individually, a
“Lender”).

In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter be made by the Lenders to the
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms have the
meanings set forth below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum equal to the LIBO Rate for such Eurodollar
Loan in effect for such Interest Period multiplied by the Statutory Reserve
Rate; provided in no event shall the Adjusted LIBO Rate be less than zero.

“Administrative Agent” means Credit Suisse AG, Cayman Islands Branch, in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 3, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders. As of the Closing Date, the Administrative Agent’s Office is in
New York, New York.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders in the
aggregate amount of $2,035,000,000.

“Agreement” means this Senior Secured Term Loan Agreement, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

 

-1-



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, an interest rate per annum equal to
the greatest of (a) the Prime Rate in effect on that day, (b) the Federal Funds
Rate in effect on that day plus  1⁄2 of 1%, and (c) the Adjusted LIBO Rate for a
one-month Interest Period on that day (or if that day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum; provided that for the
avoidance of doubt the Adjusted LIBO Rate for any day shall be based on the rate
determined on that day at approximately 11:00 a.m. (London time) by reference to
the ICE Benchmark Association Interest Settlement Rates for deposits in dollars
(as set forth by any service selected by the Administrative Agent that has been
nominated by the ICE Benchmark Association as an authorized vendor for the
purpose of displaying such rates) (or by reference to the rate administered by
any other Person that takes over the administration of the London interbank
offered rate). Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Rate or the Adjusted LIBO Rate shall be effective
on the effective date of such change in the Prime Rate, the Federal Funds Rate
or the Adjusted LIBO Rate, as the case may be.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Loan Parties or any of their Affiliates from time to time
concerning or relating to bribery or corruption, including without limitation
the Foreign Corrupt Practices Act of 1977, as amended.

“Applicable Percentage” means with respect to any Lender, (a) prior to the
Closing Date, the percentage of the Aggregate Commitments represented by such
Lender’s Commitment and (b) thereafter, the percentage of the principal amount
of all Loans outstanding at such time represented by such Lender’s Loans.

“Applicable Rate” means,

 

  (a) with respect to any ABR Loan or Eurodollar Loan, the percent per annum set
forth below under the caption “ABR Margin” or “Eurodollar Margin” respectively,
(i) from the Closing Date to the first Business Day immediately following the
date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.01(b), based upon Level 5, and (ii) thereafter until the
first achievement by the Borrower of an Investment Grade Rating, based upon the
Level corresponding to the Leverage Ratio set forth in the Compliance
Certificate most recently received by the Administrative Agent pursuant to
Section 6.01(b):

 

Level

  

Leverage Ratio

   ABR Margin     Eurodollar Margin  

1

   £ 3.00 to 1.00      0.500 %      1.500 % 

2

   > 3.00 to 1.00 and £ 3.50 to 1.00      0.750 %      1.750 % 

3

   > 3.50 to 1.00 and £ 4.00 to 1.00      1.000 %      2.000 % 

4

   > 4.00 to 1.00 and £ 4.50 to 1.00      1.250 %      2.250 % 

5

   > 4.50 to 1.00      1.500 %      2.500 % 

and

 

-2-



--------------------------------------------------------------------------------

  (b) on any day on or after the first achievement by the Borrower of an
Investment Grade Rating, the percent per annum set forth below under the caption
“ABR Margin” or “Eurodollar Margin” respectively, based upon the Level
corresponding to the Ratings by the Rating Agencies applicable on such date:

 

Level

  

Ratings:

(Fitch/Moody’s/S&P)

   ABR Margin     Eurodollar Margin  

1

   ³BBB+/Baa1/BBB+      0.125 %      1.125 % 

2

   BBB/Baa2/BBB      0.250 %      1.250 % 

3

   BBB-/Baa3/BBB-      0.500 %      1.500 % 

4

   BB+/Ba1/BB+      0.750 %      1.750 % 

5

   <BB+/Ba1/BB+      1.000 %      2.000 % 

For purposes of clause (a) above, any increase or decrease in the Applicable
Rate resulting from a change in the Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.01(b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then the Applicable Rate shall remain at the level determined by the
most recently delivered Compliance Certificate and shall continue to apply until
the first Business Day immediately following the date on which such Compliance
Certificate is delivered, whereupon the Applicable Rate shall be adjusted based
upon the calculation of the Leverage Ratio contained in such Compliance
Certificate, and if the Applicable Rate would have been set at a higher level
during the period of non-delivery of the Compliance Certificate, the Borrower
shall pay to the Administrative Agent, for the benefit of the Lenders, on demand
all amounts which would have accrued hereunder had the Compliance Certificate
been delivered when due.

For purposes of clause (b) above, (1) if only one Rating is determined, the
Level corresponding to that Rating shall apply; (2) if there are only two
Ratings, then (A) if there is a one Level difference between the two Ratings,
then the Level corresponding to the higher Rating shall be used, and (B) if
there is a greater than one Level difference between the Ratings, then the Level
that is one Level below the higher Rating will be used; (3) if there are three
Ratings, then (A) if all three are at different Levels, the middle Level shall
apply and (B) if two Ratings correspond to the same Level and the third is
different, the Level corresponding to the two same Levels shall apply; (4) if
the Ratings established or deemed to have been established by the Rating
Agencies shall be changed (other than as a result of a change in the rating
system of such Rating Agency), such change shall be effective as of the date on
which it is first announced by the applicable Rating Agency and (5) if no Rating
is determined, Level 5 shall apply. Changes in the Applicable Rate will occur
automatically without prior notice as changes in the applicable Ratings occur,
and each change in the Applicable Rate shall apply from the date such change is
publicly announced by the applicable Rating Agency and ending on the date
immediately preceding the effective date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

-3-



--------------------------------------------------------------------------------

“Arrangers” means each of Credit Suisse Securities (USA), Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, BBVA, Mizuho Bank, Ltd., TD Securities
(USA) LLC, Citigroup Global Markets Inc., Credit Agricole Corporate and
Investment Bank, DNB Markets Inc., Deutsche Bank Trust Company Americas, Goldman
Sachs Bank USA, J.P. Morgan Securities LLC, Morgan Stanley Senior Funding, Inc.,
Natixis, New York Branch, PNC Capital Markets, LLC, RBC Capital Markets, LLC and
Wells Fargo Securities, LLC, each in its capacity as joint lead arranger and
joint bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by the definition thereof), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Borrower” has the meaning given to such term in the introductory paragraph
hereto.

“Borrower Materials” has the meaning given to such term in Section 6.02.

“Borrowing” means Loans of the same Type, made, Converted or Continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Business Day” means any day other than (i) a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located and (ii) if such day relates to any Eurodollar Loan, a day on
which banks are not open for dealings in Dollar deposits in the London interbank
eurodollar market.

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP. Notwithstanding the foregoing, any
obligations of a Person under a lease (whether existing now or entered into in
the future) that is not (or would not be) a Capital Lease under GAAP as in
effect on the Closing Date shall not be treated as a Capital Lease solely as a
result of the adoption after the Closing Date of changes in GAAP described in
the Proposed Accounting Standards Update to Leases (Topic 840) issued by the
Financial Accounting Standards Board on August 17, 2010 (as the same may be
amended from time to time).

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Cash” means money, currency or a credit balance in any deposit account.

 

-4-



--------------------------------------------------------------------------------

“Cash Equivalents” means Investments in:

 

  (a) marketable obligations, maturing within 12 months after acquisition
thereof, issued or unconditionally guaranteed by the United States or an
instrumentality or agency thereof and entitled to the full faith and credit of
the United States;

 

  (b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein or the District of Columbia, which has capital, surplus and
undivided profits of at least $500,000,000, and whose long-term certificates of
deposit are rated BBB+ or Baa1 or better, respectively, by a Rating Agency;

 

  (c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

 

  (d) open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

 

  (e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:

 

  (a) the adoption or taking effect of any law, rule, regulation or treaty,

 

  (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or

 

  (c) the making or issuance of any request, rule, guideline or directive
(whether or not having the force of law) by any Governmental Authority;

provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any

 

-5-



--------------------------------------------------------------------------------

successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means the existence of any of the following:

 

  (a) the failure of the General Partner to constitute the sole general partner
of the Borrower,

 

  (b) neither Energy Transfer Equity, L.P. nor Energy Transfer Partners, L.P.
owns, directly or indirectly, at least 51% of the Equity Interests in the
General Partner which are entitled to vote for the board of directors or
equivalent governing body of the General Partner or any Person (other than
Energy Transfer Equity, L.P. or Energy Transfer Partners, L.P.) shall Control
the General Partner or

 

  (c) a “change of control” or any comparable term under, and as defined in, any
indenture, note agreement or other agreement governing any Indebtedness in
excess of $200,000,000 that results in an “event of default” under such
Indebtedness, such Indebtedness becoming due and payable before its maturity, or
such Indebtedness being subject to a repurchase, retirement or redemption right
or option (whether or not exercised).

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 10.01), and on which the
Borrowings are made.

“Code” means the Internal Revenue Code of 1986, as amended, together with all
rules and regulations promulgated with respect thereto.

“Collateral” means, collectively, all personal property (including Equity
Interests but excluding the Excluded Assets) in which Liens are granted or
purported to be granted to the Collateral Agent pursuant to the Collateral
Documents in order to secure the Obligations.

“Collateral Agency Agreement” means that certain Collateral Agency Agreement
dated as of March 31, 2016 among the Collateral Agent, Administrative Agent and
the Revolving Administrative Agent, as the same may be amended, modified,
restated or replaced from time to time.

“Collateral Agent” means U.S. Bank National Association in its capacity as
collateral agent under the Collateral Agency Agreement and each successor
collateral agent as may be appointed from time to time pursuant to the
Collateral Agency Agreement.

“Collateral Documents” means, collectively, the Pledge and Security Agreement,
the Collateral Agency Agreement and all other instruments, documents and
agreements delivered by the Borrower or any Subsidiary Guarantor pursuant to
this Agreement or any other Loan Document that creates or purports to create a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties.

“Collateral Release Date” has the meaning specified in Section 9.10(b).

 

-6-



--------------------------------------------------------------------------------

“Combined Majority Lenders” means, as of any date of determination, lenders
under the Credit Facilities holding in the aggregate more than 50% of the
aggregate principal amount of the loans and commitments then outstanding under
the Credit Facilities.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means, as to each Lender, its commitment to make Loans to the
Borrower in an aggregate principal amount not to exceed the amount set forth
under the heading “Commitment” opposite such Lender’s name on Schedule 1 hereto.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Conflicts Committee” shall have the meaning given to that term in the
partnership agreement of the Borrower, as the same may be amended from time to
time, or any committee comprised solely of directors of the General Partner
meeting the independence standards prescribed by the exchange upon which the
Borrower’s common units representing limited partner interests in the Borrower
are listed for trading.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to the consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc. of such Person and its properly consolidated
subsidiaries. Notwithstanding the foregoing, when used in reference to the
Borrower and its subsidiaries, “Consolidated” shall exclude the effect on the
consolidated financial statements, financial condition, results of operations,
cash flows, assets, liabilities, etc. of the Borrower and its subsidiaries of
all Unrestricted Subsidiaries, determined as if neither the Borrower nor any of
its subsidiaries held any Equity Interest in Unrestricted Subsidiaries.

“Consolidated EBITDA” means, for any period (without duplication), Consolidated
Net Income for such period, plus

 

  (a) each of the following to the extent deducted in determining such
Consolidated Net Income:

 

  (i) all Consolidated Interest Expense,

 

-7-



--------------------------------------------------------------------------------

  (ii) all income taxes (including any franchise taxes to the extent based upon
net income) of the Borrower and its Subsidiaries for such period,

 

  (iii) all depreciation and amortization (including amortization of intangible
assets) of the Borrower and its Subsidiaries for such period,

 

  (iv) any other non-cash charges or losses of the Borrower and its Subsidiaries
for such period (including any non-cash losses resulting from the impairment of
long-lived assets, goodwill or intangible assets) and

 

  (v) all transaction fees and expenses for acquisitions, investments,
dispositions and equity or debt offerings, minus

 

  (b) each of the following:

 

  (i) all non-cash items of income or gain of the Borrower and its Subsidiaries
which were included in determining such Consolidated Net Income for such period,
and

 

  (ii) any cash payments made during such period in respect of items described
in clause (a)(iv) above subsequent to the Fiscal Quarter in which the relevant
non-cash charges or losses were reflected as a charge in determining
Consolidated Net Income.

Consolidated EBITDA shall be subject to the adjustments set forth in the
following clauses (1) and (2) for all purposes under this Agreement:

 

  (1) If, since the beginning of the four Fiscal Quarter period ending on the
date for which Consolidated EBITDA is determined, the Borrower or any Subsidiary
shall have made any disposition or acquisition of assets, shall have
consolidated or merged with or into any Person (other than a Subsidiary), or
shall have made any disposition of Equity Interests or an acquisition of Equity
Interests, Consolidated EBITDA shall be calculated giving pro forma effect
thereto as if the disposition, acquisition, consolidation or merger had occurred
on the first day of such period. Such pro forma effect shall be determined (A)
in good faith by the chief executive officer, chief financial officer, principal
accounting officer or treasurer of the Borrower and (B) giving effect to any
anticipated or proposed cost savings related to such disposition, acquisition,
consolidation or merger, to the extent approved by Administrative Agent, such
approval not to be unreasonably withheld or delayed.

 

  (2) Consolidated EBITDA shall be increased by the amount of any applicable
Material Project EBITDA Adjustments in respect of any Material Project of the
Borrower and its Subsidiaries applicable to such period.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means as of any date, the sum of the
following (without duplication):

 

  (a) all Indebtedness which is classified as “long-term indebtedness” on a
Consolidated balance sheet of the Borrower and its Subsidiaries prepared as of
such date in accordance with GAAP and any current maturities and other principal
amount in respect of such Indebtedness due within one year but which was
classified as “long-term indebtedness” at the creation thereof,

 

  (b) Indebtedness for borrowed money of the Borrower and its Subsidiaries
outstanding under a revolving credit or similar agreement, notwithstanding the
fact that any such borrowing is made within one year of the expiration of such
agreement,

 

  (c) Capital Lease Obligations of the Borrower and its Subsidiaries, and

 

  (d) all Indebtedness in respect of any Guarantee by the Borrower or any of its
Subsidiaries of Indebtedness of any Person other than the Borrower or any of its
Subsidiaries, but excluding obligations of the Borrower or any Subsidiaries
under Hybrid Securities; provided, however, that Consolidated Funded
Indebtedness shall include only those liabilities under the Contingent Residual
Support Agreements that would be required under the loss contingency recognition
principles in FASB ASC 450-20-25 to be reflected on the Consolidated balance
sheet of the Borrower on the date of determination.

“Consolidated Interest Expense” means, for any period,

 

  (a) all interest paid or accrued (that has resulted in a cash payment in the
period or will result in a cash payment in future quarter(s)) during such period
on, and all fees and related charges in respect of, Indebtedness which was
deducted in determining Consolidated Net Income during such period, after giving
effect to all interest rate Hedging Contracts, and

 

  (b) all realized gains or losses in respect of interest rate Hedging
Contracts.

“Consolidated Net Income” means, for any period (without duplication), the
Borrower’s and its Subsidiaries’ gross revenues for such period, minus the
Borrower’s and its Subsidiaries’ expenses and other proper charges against
income (including taxes on income to the extent imposed), determined on a
Consolidated basis. Consolidated Net Income shall be adjusted to exclude the
effect of

 

  (a) any gain or loss from the sale of assets other than in the ordinary course
of business,

 

  (b) any extraordinary gains or losses,

 

  (c) any non-cash gains or losses resulting from mark to market activity as a
result of FASB ASC 815,

 

  (d)

net income of any Subsidiary to the extent, but only to the extent, that the
declaration or payment of cash Distributions by such Subsidiary of such net

 

-9-



--------------------------------------------------------------------------------

  income is not, as of the date of determination, permitted by the operation of
the terms of its charter or any Contractual Obligation, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary, and

 

  (e) income or losses attributable to Unrestricted Subsidiaries, unconsolidated
joint ventures, any Person accounted for by the equity method of accounting, or
any other Person that is not a Subsidiary, provided that Consolidated Net Income
shall include any cash Distributions received by the Borrower or its
Subsidiaries from Unrestricted Subsidiaries, unconsolidated joint ventures, any
Person accounted for by the equity method of accounting, or any other Person
that is not a Subsidiary, in each case during such period (adjusted as provided
in the following clauses (1) and (2) of this definition). The amount of
Consolidated Net Income attributable to cash distributions with respect to any
Person referred to in clause (e) (including in respect of any newly-acquired
Equity Interests owned by the Borrower or any Subsidiary in respect of any
Person that is an Unrestricted Subsidiary, an unconsolidated joint venture, any
Person accounted for by the equity method of accounting, or any other Person
that is not a Subsidiary) shall be subject to the adjustments set forth in the
following clauses (1) and (2) for all purposes under this Agreement:

 

  (1) If, since the beginning of the four Fiscal Quarter period ending on the
date for which Consolidated Net Income is determined, such Person shall have
made any disposition or acquisition of assets, shall have consolidated or merged
with or into another Person (other than a Subsidiary), or shall have made any
disposition or an acquisition of Equity Interests, Consolidated Net Income shall
be calculated giving pro forma effect to the cash distributions that would have
been made to the Borrower or its Subsidiaries as if the disposition,
acquisition, consolidation or merger had occurred on the first day of such
period. Such pro forma effect shall be determined (A) in good faith by the chief
executive officer, chief financial officer, principal accounting officer or
treasurer of the Borrower and (B) giving effect to any anticipated or proposed
cost savings related to such disposition, acquisition, consolidation or merger,
to the extent approved by Administrative Agent, such approval not to be
unreasonably withheld or delayed; and

 

  (2) Consolidated Net Income shall be increased by the amount of any projected
cash distributions from such Person attributable to any applicable Material
Project EBITDA Adjustments in respect of any Material Project of such Person
applicable to such period.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of Consolidated assets of the Borrower and its Subsidiaries after
deducting therefrom:

 

  (a) all current liabilities (excluding (i) any current liabilities that by
their terms are extendable or renewable at the option of the obligor thereon to
a time more than 12 months after the time as of which the amount thereof is
being computed, and (ii) current maturities of long-term debt); and

 

  (b) the value (net of any applicable reserves and accumulated amortization) of
all goodwill, trade names, trademarks, patents and other like intangible assets
(other than any amounts attributable to third-party dealer distribution or
supply contracts), all as set forth, or on a pro forma basis would be set forth,
on the Consolidated balance sheet of the Borrower and its Subsidiaries for the
most recently completed Fiscal Quarter, prepared in accordance with GAAP.

 

-10-



--------------------------------------------------------------------------------

“Contingent Obligor” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.

“Contingent Residual Support Agreement” means any agreement entered into by the
Borrower or any of its Subsidiaries (the “Contingent Obligor”), in which the
Contingent Obligor agrees to provide contingent residual support with respect to
obligations (the “Original Obligation”) of another Person (the “Original
Obligor”); provided that, the Contingent Obligor is required to make a payment
pursuant to such agreement only to the extent that the obligee on the Original
Obligation cannot obtain repayment of the Original Obligation from the Original
Obligor after exhausting all other remedies and recourse available to such
obligee.

“Continue,” “Continuation,” and “Continued” shall refer to the continuation
pursuant to Section 2.03 of a Eurodollar Loan as a Eurodollar Loan from one
Interest Period to the next Interest Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
pursuant to which such Person is obligated to perform an agreement or other
undertaking.

“Contribution Agreement” means that certain Contribution Agreement dated as of
November 15, 2015 among the Borrower, Sunoco GP LLC, Sunoco, LLC, Sunoco, Inc.,
ETP Retail Holdings, LLC, and Energy Transfer Partners, L.P.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 2.03 or Article III of one Type of Loan into another Type of Loan.

“Credit Facilities” means, collectively, this Agreement and the Revolving Credit
Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

-11-



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, at the time in question,

 

  (a) for any Eurodollar Loan (up to the end of the applicable Interest Period),
2.00% per annum plus the Applicable Rate for Eurodollar Loans plus the Adjusted
LIBO Rate then in effect and

 

  (b) for each ABR Loan, 2.00% per annum plus the Applicable Rate for ABR Loans
plus the Alternate Base Rate; provided, however, the Default Rate shall never
exceed the Maximum Rate.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself, or whose government, is the subject of any
Sanction.

“Disclosure Schedule” means Schedule 2 hereto.

“Discounted Term Loan Prepayments” has the meaning set forth in Section
2.05(a)(ii).

“Disposition” means the sale, transfer, license, lease or other disposition of
any property by any Person. The term “Dispose” shall have a correlative meaning.

“Distribution” means, as to any Person, with respect to any shares of any
capital stock, any units, any partnership interests or other equity securities
or ownership interests issued by such Person, (a) the retirement, redemption,
purchase or other acquisition for value of any such securities, (b) the
declaration or payment of any dividend on or with respect to any such
securities, and (c) any other payment by such Person with respect to such
securities.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary, other than an Unrestricted
Subsidiary, that is incorporated or organized under the laws of the United
States of America, any state thereof or the District of Columbia.

“Drop Down” means the transactions whereby the Borrower will acquire, directly
or through one or more of its wholly owned domestic subsidiaries, 100% of the
equity interest of Sunoco Retail, LLC, a Pennsylvania limited liability company
and 68.42% of the equity interest in Sunoco LLC.

“Dropdown Effective Date” means the “Closing Date”, as such term is defined in
the Contribution Agreement.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA

 

-12-



--------------------------------------------------------------------------------

Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or (c)
any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) a Revolving Lender; and (e) any other Person (other than a
natural person) approved by (i) the Administrative Agent and (ii) unless an
Event of Default has occurred and is continuing, the Borrower (each such consent
not to be unreasonably withheld or delayed and any consent of the Borrower being
deemed to have been given by the Borrower unless it objects thereto within five
Business Days after having received notice thereof); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” means any and all Laws relating to the environment, or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution use,
treatment, storage, disposal, transport, or handling of, pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
together with all rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means the Borrower and its Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control that, together with such entity, are treated
as a single employer under Section 414 of the Code.

 

-13-



--------------------------------------------------------------------------------

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any of the
Borrower or any Subsidiary has a fixed or contingent liability.

“ETP Retail Holdings” means ETP Retail Holdings, LLC.

“ETP Retail Holdings Guaranty” means that certain Guaranty of Collection dated
as of the Closing Date between ETP Retail Holdings and the Administrative Agent,
substantially in the form of Exhibit D, in an initial aggregate amount not to
exceed $2,035,000,000.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Loan” means a Loan or portion of a Loan that bears interest at a
rate based on the Adjusted LIBO Rate.

“Event of Default” has the meaning given to such term in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” means:

 

  (a) any real property, whether owned or leased;

 

  (b) any assets if and to the extent that a security interest (i) (A) is
prohibited by or in violation of any Law applicable to the Borrower or any
Subsidiary or (B) requires any governmental or third party consent that has not
been obtained, (ii) is prohibited by or in violation of a term, provision or
condition of any lease, license, franchise, charter, authorization, contract or
agreement (in each case of (i) and (ii) above, after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law) or
(iii) would result in material adverse tax consequences to the Borrower or any
Subsidiary as reasonably determined by the Borrower;

 

  (c) (i) margin stock (within the meaning of Regulation U issued by the FRB),
(ii) Joint Venture Interests or Equity Interests in any Subsidiary that is not a
Wholly Owned Subsidiary and (iii) Equity Interests in Foreign Subsidiaries that
are held by a Foreign Subsidiary;

 

  (d) motor vehicles, airplanes and any other assets subject to certificates of
title;

 

  (e) letter of credit rights to the extent not perfected by the filing of a UCC
financing statement;

 

  (f) any assets that require action under the Laws of any jurisdiction other
than the United States to create or perfect a Lien in such assets; and

 

  (g) those assets as to which the Collateral Agent and the Borrower reasonably
determine that the cost of obtaining such a security interest or perfection
thereof are excessive in relation to the benefit to the Lenders of the security
to be afforded thereby.

 

-14-



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to Laws in effect on the date on which (i) such Lender becomes a party hereto
(other than pursuant to an assignment request by the Borrower under Section
10.13) or (ii) such Lender changes its Lending Office, except in each case to
the extent that, pursuant to Section 3.01, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(f) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Extended Maturity Date” has the meaning given to such term in Section 2.11(a).

“Extension” has the meaning given to such term in Section 2.11(a).

“Extension Amendment” has the meaning given to such term in Section 2.11(d).

“Extension Loan” means a Loan that is subject to an Extension Amendment.

“Extension Offer” has the meaning given to such term in Section 2.11(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
between a non-U.S. jurisdiction and the United States with respect to the
foregoing and any law or regulation adopted pursuant to any such
intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business

 

-15-



--------------------------------------------------------------------------------

Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent; provided further, that if the Federal Funds Rate or such
comparable or successor rate is at any time less than zero, the Federal Funds
Rate shall be deemed to be zero for purposes of this Agreement.

“Fee Letters” means, collectively, those certain fee letters and amended and
restated fee letters dated December 10, 2015 by and among the Borrower, Credit
Suisse Securities (USA) LLC, Credit Suisse AG, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Bank of America, N.A., Compass Bank, BBVA Securities, Inc.,
Mizuho Bank, Ltd., TD Securities (USA) LLC, Toronto Dominion (Texas) LLC,
Citigroup Global Markets Inc., Credit Agricole Corporate and Investment Bank,
Deutsche Bank Trust Company Americas, DNB Markets Inc., DNB Capital LLC, Goldman
Sachs Bank USA, J.P. Morgan Securities LLC, JPMorgan Chase Bank, N.A., Morgan
Stanley Senior Funding, Inc., Natixis, New York Branch, PNC Capital Markets,
LLC, PNC Bank, National Association, RBC Capital Markets, Royal Bank of Canada,
Wells Fargo Securities, LLC and Wells Fargo Bank, National Association, as
applicable.

“Finance Co” means any direct or indirect wholly-owned Subsidiary of the
Borrower incorporated to become or otherwise serving as a co-issuer or
co-borrower of Indebtedness permitted by Section 7.01(a)(xi) or Section
7.01(b)(xi) of this Agreement, which Subsidiary meets the following conditions
at all times: (a) the provisions of Section 6.09 have been complied with in
respect of such Subsidiary, and such Subsidiary is not an Unrestricted
Subsidiary and is a Subsidiary Guarantor, (b) such Subsidiary shall be a
corporation and (c) such Subsidiary has not (i) incurred, directly or indirectly
any Indebtedness or any other obligation or liability whatsoever other than the
Indebtedness that it was formed to co-issue or co-borrow (including, for the
avoidance of doubt, any additional series, tranche or issuance of such type of
Indebtedness) and for which it serves as co-issuer or co-borrower, (ii) engaged
in any business, activity or transaction, or owned any property, assets or
Equity Interests other than (A) performing its obligations and activities
incidental to the co-issuance or co-borrowing of the Indebtedness that it was
formed to co-issue or co-borrow and (B) other activities incidental to the
maintenance of its existence, including legal, tax and accounting
administration, (iii) consolidated with or merged with or into any Person, or
(iv) failed to hold itself out to the public as a legal entity separate and
distinct from all other Persons.

“Fiscal Quarter” means a fiscal quarter of the Borrower ending on the last day
of March, June, September or December.

“Fiscal Year” means a fiscal year of the Borrower ending on December 31.

“Fitch” means Fitch Ratings, Inc. or any successor to the ratings business
thereof.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

-16-



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means those generally accepted accounting principles and practices in the
United States set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
any generally recognized successor) and which, in the case of the Borrower and
its Consolidated Subsidiaries, are applied for all periods after the date hereof
in a manner consistent with the manner in which such principles and practices
were applied to the Initial Financial Statements. If any change in any such
accounting principle or practice is required in order for such principle or
practice to continue as a generally accepted accounting principle or practice,
all reports and financial statements required hereunder with respect to the
Borrower or with respect to the Borrower and its Consolidated Subsidiaries may
be prepared in accordance with such change, but all calculations and
determinations to be made hereunder may be made in accordance with such change
only after notice of such change is given to each Lender, and the Borrower and
Majority Lenders agree to such change insofar as it affects the accounting of
the Borrower or of the Borrower and its Consolidated Subsidiaries.

“General Partner” means Sunoco GP LLC, a Delaware limited liability company, or
the corporate, partnership or limited liability successor thereto.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person,

 

  (a) any obligation, contingent or otherwise, of such Person guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect,

 

  (i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation,

 

  (ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other obligation of the
payment or performance of such Indebtedness or other obligation,

 

  (iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or

 

  (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or

 

  (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).

 

-17-



--------------------------------------------------------------------------------

The term “Guarantee” shall exclude endorsements in the ordinary course of
business of negotiable instruments in the course of collection. The amount of
any Guarantee shall be deemed to be an amount equal to the lesser of (i) the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made, or (ii) if not stated or
determinable or if such Guarantee by its terms is limited to less than the full
amount of such primary obligation, the maximum reasonably anticipated liability
in respect thereof as determined by the guaranteeing Person in good faith or the
amount to which such Guarantee is limited. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means (i) ETP Retail Holdings, (ii) any Subsidiary Guarantor and
(iii) any other Person that, at the election of the Borrower, becomes party to a
guaranty of collection pursuant to Section 6.10(a).

“Guaranty” means, collectively, the ETP Retail Holdings Guaranty, the Subsidiary
Guaranty and any other Guarantee of the Obligations made by the applicable
Guarantors in favor of the Administrative Agent and the Lenders.

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

“Hedging Contract” means

 

  (a) any agreement providing for options, swaps, floors, caps, collars, forward
sales or forward purchases involving interest rates, commodities or commodity
prices, equities, currencies, bonds, or indexes based on any of the foregoing,

 

  (b) any option, futures or forward contract traded on an exchange, and

 

  (c) any other derivative agreement or other similar agreement or arrangement.

“Hybrid Securities” means any hybrid securities consisting of trust preferred
securities or deferrable interest subordinated debt securities with maturities
of at least 20 years issued either by the Borrower or by wholly owned special
purpose entities that are Subsidiaries.

“Impacted Interest Period” has the meaning specified in the definition of LIBO
Rate.

“Indebtedness” of any Person at any date means, without duplication,

 

  (a) all indebtedness of such Person for borrowed money,

 

-18-



--------------------------------------------------------------------------------

  (b) all obligations of such Person for the deferred purchase price of property
or services (other than current trade payables incurred in the ordinary course
of such Person’s business),

 

  (c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments,

 

  (d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),

 

  (e) all Capital Lease Obligations of such Person,

 

  (f) all obligations of such Person, contingent or otherwise, as an account
party or applicant under or in respect of acceptances, letters of credit, surety
bonds or similar arrangements,

 

  (g) the liquidation value of all mandatorily redeemable preferred Equity
Interests of such Person,

 

  (h) all Guarantees of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above,

 

  (i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and

 

  (j) for the purposes of Section 8.01(g) only, all obligations of such Person
in respect of Hedging Contracts.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Indemnitee” has the meaning given to such term in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Financial Statements” means those U.S. GAAP audited consolidated
balance sheets and related statements of income, partners’ equity and cash flows
of the Borrower for the fiscal years ended December 31, 2014 and December 31,
2013; and U.S. GAAP unaudited consolidated and (to the extent available)
consolidating balance sheets and related statements of

 

-19-



--------------------------------------------------------------------------------

income, partners’ equity and cash flows of the Borrower for each subsequent
fiscal quarter (other than any fourth fiscal quarter including, for the
avoidance of doubt, the fiscal quarter ended December 31, 2015) ended at least
45 days before the Closing Date.

“Interest Payment Date” means

 

  (a) as to any Eurodollar Loan, the last day of each Interest Period applicable
to such Loan and the Maturity Date applicable to such Loan; provided, however,
that if any Interest Period for a Eurodollar Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and

 

  (b) as to any ABR Loan, the last Business Day of each Fiscal Quarter and the
Maturity Date applicable to such Loan.

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or Converted to or Continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter
(or twelve months thereafter, or less than one month, in either case if
consented to by all the Lenders), as selected by the Borrower in its Loan
Notice, provided that:

 

  (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day,

 

  (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and

 

  (c) no Interest Period with respect to a Loan may extend beyond the Maturity
Date applicable to such Loan.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:

 

  (a) the LIBOR Screen Rate for the longest period (for which the LIBOR Screen
Rate is available for Dollars) that is shorter than the Impacted Interest
Period; and

 

  (b) the LIBOR Screen Rate for the shortest period (for which that LIBOR Screen
Rate is available for Dollars) that exceeds the Impacted Interest Period, in
each case, at such time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of

 

  (a) the purchase or other acquisition of capital stock or other securities of
another Person,

 

-20-



--------------------------------------------------------------------------------

  (b) a loan, advance or capital contribution to, Guarantee or assumption of
debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or Joint
Venture Interest in such other Person and any arrangement pursuant to which the
investor Guarantees obligations of such other Person, or

 

  (c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit.

For purposes of determining the outstanding amount of an Investment, the amount
of any Investment shall be the amount actually invested (without adjustment for
subsequent increases or decreases in the value of such Investment) reduced by
the cash proceeds received upon the sale, liquidation, repayment or disposition
of such Investment (less all costs thereof) or other cash Distributions or
proceeds received from such Investment, whether as earnings or as a return of
capital, in an aggregate amount up to but not in excess of the amount of such
Investment.

“Investment Grade Rating” means the senior, unsecured, non-credit enhanced
long-term debt of the Borrower is rated at least Baa3 by Moody’s or BBB- by S&P.

“Joint Venture Interest” means an acquisition of or Investment in Equity
Interests in any Person incorporated or otherwise formed pursuant to the laws of
the United States or Canada or any state or province thereof or the District of
Columbia, held directly or indirectly by the Borrower, that will not be a
Subsidiary or Unrestricted Subsidiary after giving effect to such acquisition or
Investment.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LC Issuer” means one or more issuers of Letters of Credit under the Revolving
Credit Agreement.

“Lender” has the meaning given to such term in the introductory paragraph
hereto.

“Lender Cash Management Obligations” means all obligations arising from time to
time under Cash Management Agreements entered into from time to time between the
Borrower or any of its Subsidiary Guarantors and a counterparty that is a
Revolving Lender or an Affiliate of a Revolving Lender which constitute “Secured
Cash Management Agreements” under the Revolving Credit Agreement.

 

-21-



--------------------------------------------------------------------------------

“Lender Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between the Borrower or
any of its Subsidiary Guarantors and a counterparty that is a Revolving Lender
or an Affiliate of a Revolving Lender which constitute “Secured Hedge
Agreements” under the Revolving Credit Agreement.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means each letter of credit issued under the Revolving Credit
Agreement.

“Leverage Ratio” means the ratio of (a) Consolidated Funded Indebtedness
outstanding on the specified date to (b) Consolidated EBITDA for the specified
four Fiscal Quarter period.

“LIBO Rate” means, for any Interest Period for each Eurodollar Loan (or for an
ABR Loan, as set forth in the definition of Alternate Base Rate, for a one-month
Interest Period), the London interbank offered rate as administered by
Intercontinental Exchange Benchmark Administration Ltd. (or any other Person
that takes over the administration of such rate for Dollars) for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion and applied in a manner
consistent with market practice; in each case the “LIBOR Screen Rate”) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period; provided that, if the LIBOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement and provided, further, if the LIBOR Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”) with
respect to Dollars then the LIBO Rate shall be the Interpolated Rate at such
time, provided, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“LIBOR Screen Rate” has the meaning specified in the definition of LIBO Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement (including any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty,
each Collateral Document and Fee Letters, and all other agreements, certificates
and instruments at any time delivered in connection herewith or therewith
(exclusive of term sheets and commitment letters).

“Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans from
one Type to the other, pursuant to Section 2.03, or (c) a Continuation of
Eurodollar Loans, pursuant

 

-22-



--------------------------------------------------------------------------------

to Section 2.03, which, if in writing, shall be substantially in the form of
Exhibit F or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Loan Party” means the Borrower or any Subsidiary Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, as of any date of determination,

 

  (a) prior to the Closing Date, Lenders having more than 50% of the Aggregate
Commitments and

 

  (b) thereafter, Lenders holding in the aggregate more than 50% of the
principal amount of the Loans then outstanding.

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on (i) the results of operations, business, financial condition
or assets of the Borrower and its Subsidiaries, taken as a whole, or (ii) the
ability of the Loan Parties (taken as a whole) to perform their obligations
under this Agreement, the Notes or any other applicable Loan Document, or (iii)
the legality, validity, binding effect or enforceability of this Agreement, the
Notes or any other Loan Document.

“Material Project” means, in respect of a Person, the construction or expansion
of any capital project of such Person, the aggregate capital cost of which
(inclusive of capital costs expended prior to the acquisition thereof) is
reasonably expected by the Borrower to exceed, or exceeds $20,000,000.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project of a Person:

 

  (A)

prior to the Commercial Operation Date of a Material Project (and including the
Fiscal Quarter in which such Commercial Operation Date occurs) a percentage
(based on the then-current completion percentage of such Material Project) of an
amount determined by the Borrower (and approved by the Administrative Agent) as
the projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period (except an annualized amount for such other period as may
be proposed by the Borrower and approved by Majority Lenders shall be used)
following the scheduled Commercial Operation Date of such Material Project (such
amount to be determined based on customer contracts relating to such Material
Project, the creditworthiness of the other parties to such contracts, projected
revenues from such contracts, capital costs and expenses, scheduled Commercial
Operation Date and other factors deemed appropriate by the Administrative Agent)
which may, at the Borrower’s option, be added to actual Consolidated EBITDA for
the Fiscal Quarter in which construction or expansion of such Material Project
commences and for each Fiscal Quarter thereafter until

 

-23-



--------------------------------------------------------------------------------

  the Commercial Operation Date of such Material Project (including the Fiscal
Quarter in which such Commercial Operation Date occurs, but without duplication
of any actual Consolidated EBITDA attributable to such Material Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after the actual Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the actual period of delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days but not more than 365
days, 75%, and (v) longer than 365 days, 100%; and

 

  (B) beginning with the first full Fiscal Quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
Fiscal Quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project (determined
in the same manner set forth in clause (A) above) for the balance of the four
full Fiscal Quarter period following such Commercial Operation Date, may, at the
Borrower’s option, be added to actual Consolidated EBITDA for such Fiscal
Quarters, but without duplication of any actual Consolidated EBITDA attributable
to such Material Project following such Commercial Operation Date included in
Consolidated EBITDA.

Notwithstanding the foregoing no such additions shall be allowed with respect to
any Material Project unless:

 

  (i) (a) not later than 20 days (or such shorter time period as may be agreed
by the Administrative Agent) prior to the delivery of a certificate required by
the terms and provisions of Section 6.01(b) if Material Project EBITDA
Adjustments will be made to Consolidated EBITDA in determining compliance with
Section 7.12, the Borrower shall have delivered to the Administrative Agent a
proposed determination of Material Project EBITDA Adjustments setting forth (x)
the scheduled Commercial Operation Date for such Material Project and (y)
projections of Consolidated EBITDA attributable to such Material Project, along
with a reasonably detailed explanation of the basis therefor, and (b) prior to
the date such certificate is required to be delivered, the Administrative Agent
shall have approved (such approval not to be unreasonably withheld or delayed)
such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent; and

 

  (ii) the aggregate amount of all Material Project EBITDA Adjustments during
any period shall be limited to 20% of the total actual Consolidated EBITDA of
the Borrower and its Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments).

 

-24-



--------------------------------------------------------------------------------

“Material Subsidiary” means any Subsidiary that is a “significant subsidiary” as
defined in Article I, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Act of 1933, as amended, as such regulation is in effect on any date
of determination.

“Maturity Date” means (a) October 1, 2019 and (b) if maturity of any Loan is
extended pursuant to Section 2.11, such Extended Maturity Date as determined
pursuant to such Section (provided that such Extended Maturity Date shall only
apply to the Loan so extended); provided, however, that, in each case, if such
date is not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.

“Maximum Rate” has the meaning given to such term in Section 10.09.

“Minimum Extension Condition” has the meaning given to such term in Section
2.11.

“MNPI” has the meaning given to such term in Section 2.05(a)(ii).

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Net Cash Proceeds” means, with respect to the incurrence or issuance of any
Indebtedness, an amount equal to (a) payments of Cash or Cash Equivalents
received by the Borrower or any of its Subsidiaries from such incurrence or
issuance minus (b) all reasonable and customary out-of-pocket legal,
underwriting and other fees and expenses incurred in connection with such
incurrence or issuance.

“Non-Extending Lender” has the meaning given to such term in Section 2.11(a).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit G.

“Obligations” means the Loans and all interest, fees and premium, if any, due
under this Agreement and the other Loan Documents and debts, liabilities,
obligations, covenants and duties of, the Borrower or any Guarantor arising
under any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest,
fees, and premium, if any, that accrue after the commencement by or against the
Borrower or any Guarantor of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Original Obligation” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.

 

-25-



--------------------------------------------------------------------------------

“Original Obligor” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)).

“Participant” has the meaning given to such term in Section 10.06(e).

“Participant Register” has the meaning given to such term in Section 10.06(e).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Permitted Lien” has the meaning given to such term in Section 7.02.

“Permitted Priority Debt” means (i) Indebtedness of a Subsidiary, whether or not
secured, other than Indebtedness permitted under clauses (i) through (x) and
(xiii) of Section 7.01(b) and (ii) Indebtedness of the Borrower or any
Subsidiary secured by Liens on property of the Borrower or any Subsidiary, other
than Liens permitted under subsections (a) through (r) and (t) of Section 7.02,
not to exceed at any one time outstanding in the aggregate under clause (i) and
(ii), but without duplication, an aggregate principal amount equal to 20% of
Consolidated Net Tangible Assets.

“Permitted Refinancing Debt” means any modification, refinancing, refunding,
renewal or extension of any Indebtedness; provided that (a) the principal amount
(or accreted value, if applicable) thereof does not exceed the principal amount
(or accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed or extended except by an amount equal to unpaid accrued
interest, breakage and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder; (b) such modification, refinancing,
refunding, renewal or extension (i) has a final maturity date the same as or
later than the final maturity date of the Indebtedness so modified, refinanced,
refunded, renewed or extended and (ii) has a weighted average life to maturity
the same as or greater than the weighted average life to maturity of the
Indebtedness so modified, refinanced, refunded, renewed or extended; (c) to the
extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is secured, such modification, refinancing, refunding, renewal or
extension is secured by no more collateral than the Indebtedness being modified,

 

-26-



--------------------------------------------------------------------------------

refinanced, refunded, renewed or extended and the property constituting such
collateral is not changed; provided that this clause (c) shall not apply to any
Permitted Refinancing Debt incurred pursuant to Section 7.01(a)(xv) or Section
7.01(b)(xiii) so long as, after giving effect to such incurrence, the Borrower
is in compliance with Section 6.12 and (d) the obligors, whether direct or
contingent, in respect of such Indebtedness being modified, refinanced,
refunded, renewed or extended are not changed; provided that this clause (d)
shall not apply to any Permitted Refinancing Debt incurred pursuant to Section
7.01(a)(xv) or Section 7.01(b)(xiii) so long as, after giving effect to such
incurrence, the Borrower is in compliance with Section 6.12.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIPE Offering” means the issuance by the Borrower prior to the Closing Date of
equity securities to a group of private investors and Energy Transfer Equity,
L.P. in a private investment in public equity offering.

“Platform” has the meaning given to such term in Section 6.03.

“Pledge and Security Agreement” means that certain Amended and Restated Pledge
and Security Agreement dated as of the Closing Date among the Borrower, the
other grantors party thereto and the Collateral Agent, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Post Dropdown Period” has the meaning assigned to such term in Section 7.12.

“Prime Rate” means the rate of interest per annum established from time to time
by Credit Suisse AG, Cayman Islands Branch as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is established as being
effective.

“Pro Forma Financial Statements” means a pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the Borrower as of and
for the twelve-month period ending on the last day of the most recent completed
four-fiscal quarter period for which financial statements have been delivered
pursuant to Section 4.01(a)(xi), prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
other financial statement), in each case based on internal management
information.

“Public Lender” has the meaning given to such term in Section 6.03.

“Quarterly Testing Date” means the last day of each Fiscal Quarter.

“Rating” means, as to each Rating Agency and on any day, the rating maintained
by such Rating Agency on such day for senior, unsecured, non-credit enhanced
long-term debt of the Borrower.

“Rating Agency” means Fitch, S&P or Moody’s.

 

-27-



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning given to such term in Section 10.06(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of any Loan Party or its general partner and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of such Loan Party or its
general partner shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such entity
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of such entity. To the extent reasonably requested by the Administrative
Agent, each Responsible Officer will provide an incumbency certificate and to
the extent requested by the Administrative Agent, appropriate authorization
documentation, in form and substance reasonably satisfactory to the
Administrative Agent.

“Revolving Administrative Agent” means the administrative agent under the
Revolving Credit Agreement.

“Revolving Credit Agreement” means that certain Credit Agreement dated as of
September 25, 2014, by and among Sunoco LP, as borrower, Bank of America, N.A.,
as administrative agent and the other agents and the lenders from time to time
party thereto, as amended, modified, restated, replaced, refinanced or otherwise
supplemented. For the avoidance of doubt, any agreement providing for a
revolving credit facility entered into by the Borrower after the termination of
the Revolving Credit Agreement shall be considered a replacement of the
Revolving Credit Agreement.

“Revolving Lenders” means the lenders party to the Revolving Credit Agreement
from time to time, including the Swingline Lender (as defined in the Revolving
Credit Agreement).

“Revolving Loan Document” means each Loan Document (as defined in the Revolving
Credit Agreement).

“Revolving Loans” means the loans made by the Revolving Lenders to the Borrower
pursuant to the Revolving Credit Agreement, including the Revolving Loans and
the Swingline Loans (as defined in the Revolving Credit Agreement).

“Revolving Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Borrower and the Guarantors arising
under any Revolving Loan Document or otherwise with respect to any Revolving
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the

 

-28-



--------------------------------------------------------------------------------

commencement by or against the Borrower and any Guarantor of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“S&P” means Standard & Poor’s Ratings Services (a division of McGraw Hill, Inc.)
or its successor.

“Sanctions” means international economic or financial sanctions imposed,
administered or enforced by the United States Government (including without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Revolving Administrative Agent, the Revolving Lenders,
the LC Issuer, the holders of the Lender Cash Management Obligations, the
holders of the Lender Hedging Obligations and any other party for whose benefit
the Collateral Agent is granted a Lien and security interest in Collateral
pursuant to the terms of the Collateral Documents.

“Solvency Certificate” means the solvency certificate in substantially the form
of Exhibit E.

“Specified Acquisition” means an acquisition of assets, Equity Interests,
operating lines or divisions by the Borrower, a Subsidiary, an Unrestricted
Subsidiary or a joint venture for a purchase price of not less than $50,000,000.

“Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition and ending on the
earliest of (a) the third Quarterly Testing Date occurring after the
consummation of such Specified Acquisition, (b) the date designated by the
Borrower as the termination date of such Specified Acquisition Period, or (c)
the Quarterly Testing Date on which the Borrower is in compliance with Section
7.12 as such compliance is determined as if such period was not a Specified
Acquisition Period; provided, in the event the Leverage Ratio exceeds 5.50 to
1.00 as of the end of any Fiscal Quarter in which a Specified Acquisition has
occurred, the Borrower shall be deemed to have so elected a Specified
Acquisition Period with respect thereto on such last day of such Fiscal Quarter,
and provided, further, following the election (or deemed election) of a
Specified Acquisition Period, the Borrower may not elect (or be deemed to have
elected) a subsequent Specified Acquisition Period unless, at the time of such
subsequent election, the Leverage Ratio does not exceed 5.50 to 1.00; and
provided further with respect to a Specified Acquisition by an Unrestricted
Subsidiary or a joint venture, a Specified Acquisition Period may be elected by
the Borrower (or may be deemed elected by the Borrower) only if the
consideration for such Specified Acquisition is raised by the Borrower or a
Subsidiary. Only one Specified Acquisition Period may be elected (or deemed
elected) with respect to any particular Specified Acquisition.

“Specified Representations” means the representations and warranties set forth
in Section 5.02, Section 5.03, Section 5.04 (solely, (i) in the case of Section
5.02, Section 5.03 and Section 5.04, as they related to the entering into and
performance of the Loan Documents, (ii) in the case

 

-29-



--------------------------------------------------------------------------------

of Section 5.02 only as such section relates to the organization and existence
of the Borrower and the Subsidiary Guarantors in each such person’s jurisdiction
of organization and (iii), in the case of Section 5.04 only as such section
relates to non-contravention with the organizational documents and material
Indebtedness of the Borrower and the Subsidiary Guarantors), Section 5.05,
Section 5.13, Section 5.14, Section 5.15 and Section 5.16.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Subsidiary” means any subsidiary of the Borrower other than an Unrestricted
Subsidiary.

“Subsidiary Guarantor” means any Material Subsidiary of the Borrower that now or
hereafter becomes party to the Subsidiary Guaranty pursuant to Section 6.09(d).

“Subsidiary Guaranty” means that certain Guaranty Agreement dated as of the
Closing Date among each Subsidiary Guarantor party thereto and the
Administrative Agent, substantially in the form of Exhibit C.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Refinancing Agreements” has the meaning given to such term in the
definition of Term Loan Refinancing Indebtedness.

“Term Loan Refinancing Indebtedness” means any refinancings, renewals or
extensions of all or any part of any Obligations, including without limitation
with one or more new term loan facilities that may be unsecured or that may be
secured by the Collateral on a pari passu or junior basis with the Obligations
or with one or more series of senior unsecured notes or senior secured notes
that may be secured by the Collateral on a pari passu or junior basis with the

 

-30-



--------------------------------------------------------------------------------

Obligations, in each case as determined by the Borrower; provided that (i) the
maturity date of any such Term Loan Refinancing Indebtedness is no earlier than
the latest Maturity Date then in effect as of the date such Term Loan
Refinancing Indebtedness is incurred, (ii) the weighted average life to maturity
of each series of Term Loan Refinancing Indebtedness is no shorter than the
current weighted average life to maturity of the then outstanding Loans as of
the date such Term Loan Refinancing Indebtedness is incurred, (iii) the
documents or instruments governing such Term Loan Refinancing Indebtedness (the
“Term Loan Refinancing Agreements”) do not contain representations and
warranties, covenants or events of default which are materially more onerous to
the Borrower and its Subsidiaries than those contained in this Agreement as of
the date such Term Loan Refinancing Indebtedness is incurred (it being
understood that any new or more onerous financial covenant shall be deemed to be
materially more onerous for purposes of this definition), (iv) the principal
amount of such Term Loan Refinancing Indebtedness does not exceed the principal
amount of the Obligations being refinanced, renewed or extended except by an
amount equal to accrued interest, breakage and premium thereon plus other
reasonable amounts, including fees and expenses, payable in connection
therewith, (v) the obligors, whether direct or contingent, in respect of such
Term Loan Refinancing Indebtedness are the same as those guaranteeing the
Obligations and any Revolving Obligations outstanding after giving effect to the
incurrence of such Term Loan Refinancing Indebtedness and any other transactions
consummated contemporaneously therewith, (vi) there is no collateral securing
such Term Loan Refinancing Indebtedness that does not secure the Obligations and
any Revolving Obligations outstanding after giving effect to the incurrence of
such Term Loan Refinancing Indebtedness and any other transactions consummated
contemporaneously therewith, (vii) if any Term Loan Refinancing Indebtedness is
secured on a pari passu basis with the Obligations, such Term Loan Refinancing
Indebtedness shall be subject to the Collateral Agency Agreement and other
Collateral Documents or a collateral agency agreement or similar lien sharing
agreement reasonably satisfactory to the Administrative Agent and (viii) if any
Term Loan Refinancing Indebtedness is secured on a junior basis to the
Obligations, such Term Loan Refinancing Indebtedness shall be subject to an
intercreditor agreement reasonably satisfactory to the Administrative Agent.

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or (ii)
any other reportable event described in Section 4043(c) of ERISA other than a
reportable event not subject to the provision for 30 day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.

“Transaction Costs” means all fees and expenses to be paid in connection with
the Transactions.

 

-31-



--------------------------------------------------------------------------------

“Transactions” means, collectively, the transactions to occur on or prior to the
Closing Date pursuant to the Loan Documents, including (a) the execution,
delivery and performance of the Loan Documents and the borrowings hereunder; (b)
the Drop Down; (c) the consummation of the PIPE Offering; and (d) the payment of
the Transaction Costs.

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.

“Type” means, with respect to a Loan, its character as an ABR Loan or a
Eurodollar Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiaries” means any subsidiary of the Borrower which is
designated as an Unrestricted Subsidiary pursuant to Section 6.09.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (f) of Section 3.01.

“Wholly Owned Subsidiary” means, with respect to a Person, any subsidiary of
such Person, all of the issued and outstanding stock, limited liability company
membership interests, or partnership interests of which (including all rights or
options to acquire such stock or interests) are directly or indirectly (through
one or more subsidiaries) owned by such Person, excluding any general partner
interests owned, directly or indirectly, by General Partner in any such
subsidiary that is a partnership, in each case which general partner interests
do not exceed two percent (2%) of the aggregate ownership interests of any such
partnership and directors’ qualifying shares if applicable.

“Withholding Agent” means the Borrower, any Guarantor and the Administrative
Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

  (a)

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any

 

-32-



--------------------------------------------------------------------------------

  pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to “Articles,” “Sections,” “Exhibits” and
“Schedules” shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
(vi) the word “incur” shall be construed to mean incur, create, issue, assume or
become liable in respect of (and the words “incurred” and “incurrence” shall
have correlative meanings), and (vii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

  (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

  (c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

 

  (a)

Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Initial Financial Statements, except
as otherwise specifically prescribed herein.

 

-33-



--------------------------------------------------------------------------------

  Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

  (b) Changes in GAAP. If at any time any change in GAAP would affect any
provision set forth in any Loan Document, and either the Borrower or the
Majority Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such provision to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Majority Lenders); provided that, until so amended, (i) such provision
shall continue to be interpreted in accordance with GAAP prior to such change
therein, and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders a reconciliation between calculations of any applicable ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

ARTICLE II

THE LOANS

2.01 Commitment to Lend. Subject to the terms and conditions hereof, each Lender
agrees to make a Loan to the Borrower on the Closing Date in a Dollar amount
equal to such Lender’s Commitment. The Aggregate Commitments are not revolving
and shall terminate as provided in Section 2.10. All amounts borrowed under this
Section 2.01 that are repaid or prepaid may not be reborrowed.

2.02 Request for Loans. With respect to any Loan, the Borrower must give to the
Administrative Agent a written Loan Notice (or telephonic notice promptly
confirmed in writing) which Loan Notice must:

 

  (a) specify (i) the aggregate amount of any Borrowing of ABR Loans and the
date on which such ABR Loans are to be advanced, which shall be the Closing Date
or (ii) the aggregate amount of any Borrowing of Eurodollar Loans, the date on
which such Eurodollar Loans are to be advanced (which shall be the Closing Date
and which shall be the first day of the Interest Period which is to apply
thereto) and the length of the applicable Interest Period; and

 

  (b) be received by the Administrative Agent not later than 12:00 p.m. (i) one
Business Day preceding the Closing Date if such Borrowing is to be comprised of
ABR Loans, or (ii) on the third Business Day preceding the Closing Date if such
Borrowing is to be comprised of Eurodollar Loans.

 

-34-



--------------------------------------------------------------------------------

Upon receipt of the Loan Notice requesting Loans, the Administrative Agent shall
give each Lender prompt notice of the terms thereof. If all conditions precedent
to the Closing Date have been met, each Lender will by 11:00 a.m. on the Closing
Date promptly remit to the Administrative Agent at the Administrative Agent’s
Office the amount of such Lender’s Loan in immediately available funds, and upon
receipt of such funds, unless to its actual knowledge any conditions precedent
to the Loan have been neither met nor waived as provided herein, the
Administrative Agent shall promptly make such Loans available to the Borrower.

2.03 Continuations and Conversions of Loans. The Borrower may make the following
elections with respect to Loans already outstanding: to Convert, in whole or in
part, ABR Loans to Eurodollar Loans; to Convert, in whole or in part, Eurodollar
Loans to ABR Loans on the last day of the Interest Period applicable thereto;
and to Continue, in whole or in part, Eurodollar Loans beyond the expiration of
such Interest Period by designating a new Interest Period to take effect at the
time of such expiration. In making such elections, the Borrower may combine
existing Loans made pursuant to separate Borrowings into one new Borrowing or
divide existing Loans made pursuant to one Borrowing into separate new
Borrowings, provided that the Borrower may have no more than six (6) Borrowings
of Eurodollar Loans outstanding at any time; provided further that any Borrowing
shall be in an aggregate principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. To make any such election, the Borrower must give
to the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of any such Conversion or Continuation of existing Loans,
with a separate notice given for each new Borrowing. Each such notice must:

 

  (a) specify the existing Loans which are to be Continued or Converted;

 

  (b) specify (i) the aggregate amount of any Borrowing of ABR Loans into which
such existing Loans are to be Continued or Converted and the date on which such
Continuation or Conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be Continued
or Converted, the date on which such Continuation or Conversion is to occur
(which shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period; and

 

  (c) be given by (A) telephone or (B) a Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Loan Notice;

 

  (d) be received by the Administrative Agent not later than 12:00 p.m. (i) on
the day on which any such Conversion to ABR Loans is to occur, or (ii) on the
third Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans is to occur.

 

-35-



--------------------------------------------------------------------------------

provided, however, that if the Borrower wishes to request Eurodollar Loans
having an Interest Period other than one (1), two (2), three (3) or six (6)
months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four (4) Business Days prior to the requested date of such Conversion
or Continuation.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each telephonic request shall be deemed a
representation, warranty, acknowledgment and agreement by the Borrower as to the
matters which are required to be set out in such written confirmation. Upon
receipt of any such Loan Notice, the Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Loan Notice shall be irrevocable and
binding on the Borrower. During the continuance of any Event of Default, the
Borrower may not make any election to Convert existing Loans into Eurodollar
Loans or Continue existing Loans as Eurodollar Loans beyond the expiration of
their respective and corresponding Interest Period then in effect without the
consent of the Majority Lenders. If (due to the existence of an Event of Default
or for any other reason) the Borrower fails to timely and properly give any Loan
Notice with respect to a Borrowing of existing Eurodollar Loans at least three
Business Days prior to the end of the Interest Period applicable thereto, such
Eurodollar Loans, to the extent not prepaid at the end of such Interest Period,
shall automatically be Converted into ABR Loans at the end of such Interest
Period. If no Interest Period is specified in any such notice with respect to
any conversion to or continuation as a Eurodollar Borrowing, the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. No new
funds shall be repaid by the Borrower or advanced by any Lender in connection
with any Continuation or Conversion of existing Loans pursuant to this Section,
and no such Continuation or Conversion shall be deemed to be a new advance of
funds for any purpose; such Continuations and Conversions merely constitute a
change in the interest rate, Interest Period or Type applicable to already
outstanding Loans.

2.04 Use of Proceeds. The Borrower shall use the proceeds of all Loans

 

  (a) to partially fund the Transactions,

 

  (b) to pay any upfront fees with respect to the Loans, and

 

  (c) for the payment of the fees and expenses incurred in connection with the
Transactions, this Agreement and other transactions incidental thereto.

2.05 Prepayments and Repayment of Loans.

 

  (a) Voluntary Prepayments.

 

  (i)

The Borrower may, upon notice to the Administrative Agent at any time or from
time to time, voluntarily prepay Loans in whole or in

 

-36-



--------------------------------------------------------------------------------

  part without premium or penalty (other than as set forth in this Section) if
(x) such notice is received by the Administrative Agent not later than 12:00
p.m. three Business Days prior to any date of prepayment; and (y) any partial
prepayment is in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof or, if less, the entire principal amount thereof
then outstanding. Each such notice must specify the date and amount of such
prepayment. The Administrative Agent shall promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. Any prepayment of a Loan must be accompanied by
(1) all accrued interest thereon, and (2) any amount owing pursuant to Section
3.05. No Lender may reject any voluntary prepayment pursuant to this Section
2.05(a).

 

  (ii) If no Event of Default has occurred and is continuing, the Borrower may,
from time to time, prepay Loans (without premium or penalty, other than pursuant
to Section 3.05), in each case, on a non-pro rata basis through Dutch auction
procedures open to all applicable Lenders on a pro rata basis in accordance with
customary procedures to be agreed between the Borrower and the Administrative
Agent (or other applicable agent managing such auction); provided that the
Borrower represents and warrants, at the time of any prepayment of Loans
pursuant to such Dutch auction, that neither the Borrower nor any of the
Subsidiaries shall have any material non-public information (within the meaning
of the United States federal securities laws, “MNPI”) with respect to the
Borrower or any of the Subsidiaries, any assets of the Borrower or any of the
Subsidiaries, any Loan Party’s ability to perform any obligations under this
Agreement or any other Loan Document or any other matter that could reasonably
be expected to be material to a decision by any Lender to participate in any
such prepayment of Loans pursuant to this Section 2.05(a)(ii), in any case, that
has not been previously disclosed in writing to the Administrative Agent and the
Lenders (other than because such Lender does not wish to receive MNPI) prior to
such time. Any prepayments made pursuant to this Section 2.05(a)(ii) are
referred to herein as “Discounted Term Loan Prepayments”.

 

  (b)

Mandatory Prepayments. In the event that the Borrower or any of its Subsidiaries
shall receive Net Cash Proceeds from the issuance or incurrence by any Loan
Party or any Subsidiary of a Loan Party of Indebtedness for borrowed money
permitted under Section 7.01(a)(xi), Section 7.01(a)(xiv), Section 7.01(b)(xi)
or Section 7.01(b)(xii) (other than (i) any intercompany Indebtedness of the
Borrower or any of its wholly-owned subsidiaries, (ii) any Indebtedness of the
Borrower or any of its subsidiaries incurred in the ordinary course under any
Indebtedness

 

-37-



--------------------------------------------------------------------------------

  existing on the Closing Date (including for the avoidance of doubt, the
Revolving Credit Agreement), (iii) any Indebtedness incurred for the buyback of
units in the Borrower, (iv) any Indebtedness of any Person acquired in whole or
in part by the Borrower (including increases in ownership percentage) after the
Closing Date incurred prior to the acquisition thereof by such Person that is
not created in connection with such acquisition and (v) any incurrence of
Indebtedness in an aggregate principal amount not in excess of $50,000,000), the
Borrower shall substantially simultaneously with the receipt of such Net Cash
Proceeds (and in any event not later than the third Business Day after receipt
thereof) by such Borrower or such Subsidiary, apply an amount equal to 100% of
such Net Cash Proceeds to prepay outstanding Loans.

The Borrower shall deliver to the Administrative Agent (i) concurrently with any
notice of prepayment of the Loans pursuant to this Section 2.05(b), a
certificate of a Responsible Officer demonstrating the calculation of the amount
of the applicable Net Cash Proceeds, and (ii) at least three Business Days prior
written notice of such prepayment. Each notice of prepayment shall specify the
prepayment date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid. All prepayments of Borrowings
under this Section 2.05(b) shall be subject to Section 3.05, but shall otherwise
be without premium or penalty, and shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment. In the event that the Borrower shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate, the
Borrower shall promptly make an additional prepayment of the Loans in an amount
equal to such excess, and the Borrower shall concurrently therewith deliver to
the Administrative Agent a certificate of a Responsible Officer demonstrating
the derivation of such excess amount.

 

  (c) Application of Prepayments. Any prepayment of a Loan pursuant to
Section 2.05(b) shall be applied pro rata to reduce the principal on the
Loans and shall be applied first to ABR Loans to the full extent thereof before
application to Eurodollar Loans, in each case in a manner which minimizes the
amount of any payments required to be made by the Borrower pursuant to Section
3.05. All prepayments made pursuant to Section 2.05(a) shall be applied as
directed by the Borrower.

 

  (d) Repayment of Loans. The outstanding principal amount of the Loans shall be
repaid in full on the applicable Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.

 

-38-



--------------------------------------------------------------------------------

2.06 Interest Rates and Fees.

 

  (a) Interest Rates. Unless the Default Rate shall apply, (i) each ABR Loan
shall bear interest on each day outstanding at the Alternate Base Rate plus the
Applicable Rate for ABR Loans in effect on such day and (ii) each Eurodollar
Loan shall bear interest on each day during the related Interest Period at the
related Adjusted LIBO Rate plus the Applicable Rate for Eurodollar Loans in
effect on such day. Accrued and unpaid interest is due and payable on each
Interest Payment Date, upon prepayment or repayment of the principal amount so
prepaid or repaid, and, on past due amounts, on demand. The interest rate shall
change whenever the applicable Alternate Base Rate or the Adjusted LIBO Rate
changes. In no event shall the interest rate on any Loan exceed the Maximum
Rate.

 

  (b) Administrative Agent’s Fees. In addition to all other amounts due to the
Administrative Agent under the Loan Documents, the Borrower shall pay fees to
the Administrative Agent as agreed in the applicable Fee Letter.

 

  (c) Calculations and Determinations. All calculations of interest chargeable
with respect to Eurodollar Loans and ABR Loans bearing interest pursuant to
clause (b) or (c) of the definition of Alternate Base Rate and of fees shall be
made on the basis of actual days elapsed (including the first day but excluding
the last day) and a year of 360 days. All calculations under the Loan Documents
of interest chargeable with respect to ABR Loans bearing interest pursuant to
clause (a) of the definition of Alternate Base Rate shall be made on the basis
of actual days elapsed (including the first day but excluding the last day) and
a year of 365 or 366 days, as appropriate.

 

  (d) Past Due Obligations. The Borrower hereby promises to pay to each Lender
interest at the Default Rate on all Obligations (including Obligations to pay
fees or to reimburse or indemnify any Lender) that the Borrower has in this
Agreement promised to pay to such Lender and that are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.

 

-39-



--------------------------------------------------------------------------------

2.07 Evidence of Debt. The Loan made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender in the ordinary course of
business and by the Register. The Register and the accounts or records
maintained by each Lender shall be conclusive absent manifest error of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender in respect of
such matters and the Register, the Register shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note in the form of Exhibit G, which shall evidence such
Lender’s Loan in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loan and payments with respect thereto.

2.08 Payments Generally; Administrative Agent’s Clawback.

 

  (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed. Each such payment shall be
made at the Administrative Agent’s Office in Dollars and in immediately
available funds not later than 12:00 p.m. on the date specified herein. Subject
to Section 2.11, the Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of each such payment with respect to Loans in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 12:00 p.m. may, in the Administrative Agent’s sole
discretion, be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Except as otherwise
provided in this Agreement, if any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as applicable.

 

  (b)

Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the

 

-40-



--------------------------------------------------------------------------------

  Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to ABR Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

  (c) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.08(c) shall be conclusive, absent
manifest error.

 

  (d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

-41-



--------------------------------------------------------------------------------

  (e) Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).

 

  (f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.09 Sharing of Payments by Lenders. Except in connection with Discounted Term
Loan Prepayments and differing payments made to Non-Extending Lenders and those
Lenders that have agreed to an Extended Maturity Date, if any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Loans and accrued interest thereon greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall (A)
notify the Administrative Agent of such fact, and (B) purchase (for cash at face
value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

  (a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

  (b) the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment or sale of a participation in any of its Loans
to any assignee or participant.

Each of Borrower and its Subsidiaries consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower or such Subsidiary rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower or such Subsidiary in the amount of such participation.

2.10 Termination of Commitments. The Commitments shall automatically terminate
upon the making of the Loans on the Closing Date and any unused Commitments
shall expire at 5:00 p.m. (New York time) on the Closing Date.

 

-42-



--------------------------------------------------------------------------------

2.11 Extension of Maturity Date.

 

  (a) The Borrower may from time to time, pursuant to the provisions of this
Section 2.11, without the consent of the Administrative Agent, the Majority
Lenders or the Combined Majority Lenders, agree with one or more Lenders to
extend the Maturity Date for a period of not less than six months then
applicable to such Lender’s Loan, and otherwise modify the economic terms of any
such Loans or any portion thereof (including, without limitation, by modifying
the interest rate or fees payable and/or the amortization schedule in respect of
such Loans or any portion thereof (each such modification an “Extension”))
pursuant to one or more written offers (each an “Extension Offer”) made from
time to time by the Borrower to all Lenders whose Loans have the same Maturity
Date that is proposed to be extended under this Section 2.11, in each case on a
pro rata basis (based on the relative principal amounts of the outstanding Loans
of each such Lender holding such Loans) and on the same terms to each such
Lender, which Extension Offer may be conditioned as determined by the Borrower
and set forth in such offer. In connection with each Extension, the Borrower
will provide notification to Administrative Agent (for distribution to the
applicable Lenders), no later than 30 days (or such shorter period as
Administrative Agent may agree) prior to the maturity of the applicable Loans to
be extended of the requested new maturity date for the proposed Extension Loans
(each an “Extended Maturity Date”) and the due date for Lender responses. The
Borrower and the Administrative Agent shall agree to such procedures, if any, as
may be reasonably established by, or acceptable to, the Administrative Agent to
accomplish the purposes of this Section 2.11. In connection with any Extension,
each applicable Lender wishing to participate in such Extension shall, prior to
such due date, provide Administrative Agent with a written notice thereof. Any
Lender that does not respond to an Extension Offer (referred to herein as a
“Non-Extending Lender”) by the applicable due date shall be deemed to have
rejected such Extension.

 

  (b) Each Extension shall be subject to the following:

 

  (i) no Event of Default shall have occurred and be continuing at the time of
such Extension;

 

  (ii) except as to interest rates, fees, scheduled amortization, optional
prepayment terms, premium, required prepayment dates, final maturity date (which
shall, subject to clause (iii) below, be determined by the Borrower and set
forth in the relevant Extension Offer) and covenants and other provisions
applicable to periods after the Maturity Date of any non-Extension Loans, the
Extension Loans of any Lender extended pursuant to any Extension shall have
terms that are no more favorable in any material respect, taken as a whole, than
the applicable Loans prior to the related Extension Offer;

 

-43-



--------------------------------------------------------------------------------

  (iii) the final maturity date of the Extension Loans shall be later than the
final Maturity Date of the Loans that are not being so extended, and the
weighted average life to maturity of the Extension Loans shall be no shorter
than the weighted average life to maturity of the applicable Loans subject to an
Extension Offer that are not so extended;

 

  (iv) if the aggregate principal amount of Loans in respect of which Lenders
shall have accepted an Extension Offer exceeds the maximum aggregate principal
amount of Loans offered to be extended by the Borrower pursuant to the relevant
Extension Offer, then such Loans shall be extended ratably up to such maximum
amount based on the relative principal amounts thereof (not to exceed any
Lender’s actual holdings of record) with respect to which such Lenders accepted
such Extension Offer;

 

  (v) all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by the Borrower generally directed
to the applicable Lenders under the applicable class of Extension Loans in
connection therewith shall be in form and substance consistent with the
foregoing;

 

  (vi) any applicable Minimum Extension Condition shall be satisfied;

 

  (vii) no more than four (4) Maturity Dates may be effectuated hereunder; and

 

  (viii) no Extension shall become effective unless, on the proposed effective
date of such Extension, (1) the representations and warranties contained herein
are true and correct in all material respects on and as of the applicable date
of such Extension to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
and (2) no event shall have occurred and be continuing or would result from the
consummation of the applicable Extension that would constitute an Event of
Default.

 

  (c)

The consummation and effectiveness of any Extension will be subject to a
condition set forth in the relevant Extension Offer (a “Minimum Extension
Condition”) that a minimum amount (to be determined in the Borrower’s discretion
and specified in the relevant Extension Offer, but in no event less than
$50,000,000, unless another lesser amount is agreed to by the

 

-44-



--------------------------------------------------------------------------------

  Administrative Agent) of Loans be tendered. For the avoidance of doubt, it is
understood and agreed that the provisions of Section 2.09 will not apply to
Extensions of Loans pursuant to Extension Offers made pursuant to and in
accordance with the provisions of this Section 2.11, including to any payment of
interest or fees in respect of any Loans that have been extended pursuant to an
Extension at a rate or rates different from those paid or payable in respect of
Loans not extended pursuant to such Extension Offer, in each case as is set
forth in the relevant Extension Offer.

 

  (d) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments (collectively, “Extension Amendments”) to this Agreement and the
other Loan Documents as may be necessary in order to establish new tranches of
Loans created pursuant to an Extension (including without limitation amending
the definition of “Applicable Percentage” to effectuate the payment of different
rates and fees to be made to those Lenders who have agreed to extend the
maturity date of their Loans), in each case on terms consistent with this
Section 2.11, and any such Extension Amendments entered into with the Borrower
by the Administrative Agent hereunder shall be binding on the Lenders. For the
avoidance of doubt, no Extension Amendment shall modify in any respect any Loans
of a Lender without the written consent of such Lender. All Extension Loans and
all obligations in respect thereof shall be Obligations under this Agreement and
the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other applicable Obligations under this Agreement and the other
Loan Documents.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

 

  (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment to a Recipient by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or the applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

-45-



--------------------------------------------------------------------------------

  (b) Payment of Other Taxes by the Borrower. The Borrower or applicable
Guarantor shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

  (c) Indemnification by the Borrower. Without duplication of Section 3.01(a),
the Borrower shall indemnify each Recipient, within 15 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable out-of-pocket
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided however, that the Borrower shall not indemnify
any Recipient for any penalties, interest and reasonable expenses arising solely
from (i) such Recipient’s failure to notify the Borrower of such Indemnified
Taxes within 180 days after such Recipient has actual knowledge of such
Indemnified Taxes or (ii) such Recipient’s gross negligence or willful
misconduct. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

  (d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or any Guarantor has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
or any Guarantor to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(e) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

-46-



--------------------------------------------------------------------------------

  (e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any Guarantor to a Governmental Authority pursuant to this
Section 3.01, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

  (f) Status of Lenders.

 

  (i) If any Lender or the Administrative Agent is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document, such Lender or Administrative Agent shall deliver to the Borrower and
the Administrative Agent, at the time or times prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender or Administrative Agent, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender or Administrative Agent is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

  (ii) Without limiting the generality of the foregoing,

 

  (A) if any Lender or the Administrative Agent is a U.S. Person, such Lender or
Administrative Agent shall deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

-47-



--------------------------------------------------------------------------------

  (B) if any Foreign Lender or an Administrative Agent that is not a U.S. Person
is legally entitled to do so, it shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

(i)    in the case of a Foreign Lender or Administrative Agent claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii)    executed originals of IRS Form W-8ECI;

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(iv)    to the extent a Foreign Lender or Administrative Agent is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form
W-9,

 

-48-



--------------------------------------------------------------------------------

and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

 

  (C) any Foreign Lender or Administrative Agent that is not a U.S. Person
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender or
Administrative Agent becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

  (D) if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with its obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

-49-



--------------------------------------------------------------------------------

  (iii) If the Administrative Agent (including any successor Administrative
Agent) is not a U.S. Person, it shall deliver to the Borrower two duly completed
copies of IRS Form W-8IMY certifying that it is a “U.S. branch” and that the
payments it receives for the account of others are not effectively connected
with the conduct of its trade or business in the United States and that it is
using such form as evidence of its agreement with the Loan Parties to be treated
as a U.S. Person with respect to such payments (and the Loan Parties and the
Administrative Agent agree to so treat Administrative Agent as a U.S. Person
with respect to such payments), with the effect that the Loan Parties can make
payments to the Administrative Agent without deduction or withholding of any
Taxes imposed by the United States.

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

  (g) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made or additional amounts paid under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.

 

-50-



--------------------------------------------------------------------------------

  (h) Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Loans, or
to determine or charge interest rates based upon the Adjusted LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Loans or to Convert ABR Loans to Eurodollar Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining ABR Loans the interest on which is determined by reference to the
Adjusted LIBO Rate component of the Alternate Base Rate, the interest rate on
which ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted LIBO
Rate component of the Alternate Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, Convert all Eurodollar Loans of such Lender to
ABR Loans (the interest on which ABR Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Adjusted LIBO Rate component of the Alternate Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Adjusted LIBO Rate, the Administrative Agent shall
during the period of such suspension compute the Alternate Base Rate applicable
to such Lender without reference to the Adjusted LIBO Rate component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Adjusted LIBO Rate. Upon any such prepayment or Conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or Converted.

3.03 Inability to Determine Rates. If the Majority Lenders determine that for
any reason in connection with any request for a Eurodollar Loan or a Conversion
to or Continuation thereof that

 

  (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Loan,

 

  (b) adequate and reasonable means do not exist for determining the Adjusted
LIBO Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan or in connection with an existing or proposed ABR Loan, or

 

  (c) the Adjusted LIBO Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan,

 

-51-



--------------------------------------------------------------------------------

the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended, and (y) in the event of a determination described in
the preceding sentence with respect to the Adjusted LIBO Rate component of the
Base Rate, the utilization of the Adjusted LIBO Rate component in determining
the Base Rate shall be suspended, in each case until the Administrative Agent
(upon the instruction of the Majority Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
Conversion to or Continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of ABR
Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Loans.

 

  (a) Increased Costs Generally. If any Change in Law shall:

 

  (i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

 

  (ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, or other
liabilities or capital attributable thereto; or

 

  (iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, Converting to, Continuing or
maintaining any Eurodollar Loan or of maintaining its obligation to make any
such Loan, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or other Recipient, the Borrower will
pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

-52-



--------------------------------------------------------------------------------

  (b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company, if
any, could have achieved but for such Change in Law (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company, if
any, with respect to capital adequacy or liquidity), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company, if any, for any such
reduction suffered.

 

  (c) Certificates for Reimbursement. Any Lender that makes a demand for
additional amounts under this Section 3.04 shall deliver to the Borrower a
certificate setting forth the amount or amounts necessary to compensate such
Lender or its holding company, as the case may be, as specified in Sections
3.04(a) or 3.04(b) and setting forth in reasonable detail the basis for
calculating such amounts, which certificate shall be conclusive, absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

  (d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

  (e)

Reserves on Eurodollar Loans. The Borrower shall pay to each Lender, as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative

 

-53-



--------------------------------------------------------------------------------

  Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

  (a) any Continuation, Conversion, payment or prepayment of any Loan other than
an ABR Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

  (b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan other
than an ABR Loan on the date or in the amount notified by the Borrower; or

 

  (c) any assignment of a Eurodollar Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section, each Lender shall be deemed to have funded each Eurodollar Loan
made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

 

  (a)

Designation of a Different Lending Office. If (i) any Lender requests
compensation under Section 3.04, (ii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or (iii) if any Lender gives a notice
pursuant to Section 3.02, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (x) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (y) in each case,
would not subject such

 

-54-



--------------------------------------------------------------------------------

  Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

  (b) Replacement of Lenders. The Borrower may replace any Lender to the extent
contemplated by, and in accordance with, Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Aggregate Commitments and repayment of all other Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions to Loans. No Lender shall have any obligation to make its Loan
under Section 2.01 until the following conditions precedent have been satisfied
or waived in accordance with Section 10.01:

 

  (a) The Administrative Agent shall have received all of the following, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and in form and substance
reasonably satisfactory to the Administrative Agent:

 

  (i) counterparts of this Agreement executed by the Borrower and each Lender;

 

  (ii) the Collateral Agency Agreement executed by the parties thereto;

 

  (iii) the Pledge and Security Agreement executed by the parties thereto;

 

  (iv) each of the ETP Retail Holdings Guaranty and the Subsidiary Guaranty,
each executed by the parties thereto;

 

  (v) a Note executed by the Borrower in favor of each Lender requesting a Note
reasonably in advance of the Closing Date;

 

  (vi) such certificate of resolutions or other action, incumbency certificate
and/or other certificates of Responsible Officers of the Borrower and each
Guarantor as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which the Borrower or such Guarantor is a party;

 

-55-



--------------------------------------------------------------------------------

  (vii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower and each Guarantor are duly
organized or formed, and that the Borrower and each Guarantor are validly
existing, in good standing and qualified to engage in business in its
jurisdiction of formation;

 

  (viii) a customary opinion of Latham & Watkins LLP, counsel to the Borrower
and the Guarantors, in form and substance reasonably satisfactory to
Administrative Agent, addressed to the Administrative Agent and each Lender;

 

  (ix) a certificate of a Responsible Officer of the Borrower and each Guarantor
either (A) certifying that all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
Guarantors and the validity against the Borrower and the Guarantors of the Loan
Documents to which they are a party, and such consents, licenses and approvals
are in full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;

 

  (x) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.01(c) have been satisfied, and
(B) that there does not exist any pending or threatened litigation, proceeding
under any Debtor Relief Law, or other proceeding in respect of the Borrowing or
the Loan Parties that could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect;

 

  (xi) the Initial Financial Statements;

 

  (xii) the Pro Forma Financial Statements; and

 

  (xiii) the Solvency Certificate executed by the Chief Executive Officer of the
Borrower.

 

  (b) The Drop Down shall, substantially concurrently with the funding of the
Loans, be consummated in accordance with the terms of the Contribution
Agreement, without giving effect to any modification, consent or waiver thereto
that is material and adverse to the interests of the Arrangers or Lenders
without the prior written consent of a majority of the Arrangers (not to be
unreasonably withheld or delayed).

 

  (c) The Borrower shall have received net proceeds of approximately
$750,000,000 from the PIPE Offering prior to the funding of the Loans.

 

  (d) The Borrower shall have obtained an amendment to the Revolving Credit
Agreement amending the provisions of the Revolving Credit Agreement to the
extent necessary to permit the Transactions.

 

-56-



--------------------------------------------------------------------------------

  (e) Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent to
the extent invoiced at least two (2) days prior to the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

 

  (f) The Specified Representations shall be true and correct in all material
respects (except to the extent any such representation and warranty itself is
qualified by “materiality,” “Material Adverse Effect” or similar qualifier, in
which case, it shall be true and correct in all respects).

 

  (g) The Lenders shall have received at least five (5) days prior to the
Closing Date, to the extent requested at least seven (7) days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

 

  (h) Customary Uniform Commercial Code lien searches with respect to the
Borrower and its Subsidiaries shall have been received, Uniform Commercial Code
filings in connection with the liens and security interests granted by the
Collateral Documents shall have been duly made (or arrangements for such filings
and recordations to be made by the Collateral Agent or its counsel shall have
been made), and all filing and recording fees and taxes in connection therewith
shall have been duly paid (or arrangements for such filing and recording fees
and taxes to be made by the Collateral Agent or its counsel shall have been
made). It is understood that, to the extent any lien search or security interest
in any Collateral (other than (i) customary Uniform Commercial Code lien
searches with respect to the Borrower and its Subsidiaries in their applicable
jurisdictions of organization and (ii) a lien on such Collateral that may be
perfected solely (A) by the filing of a financing statement under the Uniform
Commercial Code or (B) by the delivery of stock (or other equity) certificates
(solely to the extent required by the Loan Documents)) is not or cannot be
provided and/or perfected on the Closing Date after the use of commercially
reasonable efforts to do so without undue burden or expense, the provision
and/or perfection of security interests in such Collateral or, as the case may
be, of such lien searches shall not constitute a condition precedent to the
availability of the Loan on the Closing Date, but shall be required to be
delivered, provided, and/or perfected within 90 days after the Closing Date
(subject to extensions by the Administrative Agent, not to be unreasonably
withheld, conditioned or delayed).

 

  (i) The Collateral Agent shall have received insurance certificates,
satisfying the requirements of Section 6.07, naming the Collateral Agent, on
behalf of the Lenders, as an additional insured or loss payee, as the case may
be, together with endorsements to such insurance policies as may be reasonably
requested by the Collateral Agent, provided that to the extent such certificates
are not or cannot be provided on or prior to the Closing Date after the use of
commercially reasonable efforts to do so without undue burden or expense, the
delivery of such certificates shall not constitute a condition precedent to the
availability of the Loan on the Closing Date.

 

-57-



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has executed and delivered this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce each Lender to enter into this Agreement and to make its Loan on the
Closing Date, the Borrower represents and warrants (but solely, on the Closing
Date, to the extent required to be true and correct as a condition to Borrowing
pursuant to Section 4.01) to each Lender that:

5.01 No Default. No event has occurred and is continuing which constitutes a
Default.

5.02 Organization and Good Standing. Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated hereby. Each
of the Borrower and its Subsidiaries is duly qualified, in good standing, and
authorized to do business in all other jurisdictions wherein the character of
the properties owned or held by it or the nature of the business transacted by
it makes such qualification necessary except where the failure to so qualify
could not reasonably be expected to have a Material Adverse Effect.

5.03 Authorization. Each of the Borrower and its Subsidiaries has duly taken all
action necessary to authorize the execution and delivery by it of the Loan
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder.

5.04 No Conflicts or Consents. The execution and delivery by the Borrower and
each Subsidiary of the Loan Documents to which it is a party, the performance
the Borrower and each Subsidiary of its respective obligations under such Loan
Documents, and the consummation of the transactions contemplated by the various
Loan Documents, do not and will not (i) conflict

 

-58-



--------------------------------------------------------------------------------

with any provision of (1) any Law, (2) the organizational documents of the
Borrower, any Subsidiary or the General Partner, or (3) any material Contractual
Obligation, judgment, license, order or permit applicable to or binding upon the
Borrower, any Subsidiary or the General Partner, (ii) result in the acceleration
of any Indebtedness owed by the Borrower, any of its Subsidiaries, any of its
Unrestricted Subsidiaries or the General Partner, or (iii) other than as
provided in the Collateral Documents, result in or require the creation of any
Lien upon any assets or properties of the Borrower, any of its Subsidiaries or
the General Partner, except, in each case, with respect to the preceding clauses
(i) through (iii), as could not reasonably be expected to have a Material
Adverse Effect. Except as expressly contemplated in the Loan Documents or
disclosed in the Disclosure Schedule, no permit, consent, approval,
authorization or order of, and no notice to or filing, registration or
qualification with, any Tribunal or third party is required in connection with
the execution, delivery or performance by the Borrower or any Subsidiary of any
Loan Document or to consummate any transactions contemplated by the Loan
Documents. Neither the Borrower nor any Subsidiary is in breach of or in default
under any instrument, license or other agreement applicable to or binding upon
such entity, which breach or default has had, or could reasonably be expected to
have a Material Adverse Effect.

5.05 Enforceable Obligations. This Agreement is, and the other Loan Documents to
which any Loan Party is a party when duly executed and delivered will be, legal,
valid and binding obligations of such Loan Party enforceable in accordance with
their terms except as such enforcement may be limited by bankruptcy, insolvency
or similar Laws of general application relating to the enforcement of creditors’
rights.

5.06 Initial Financial Statements; No Material Adverse Effect.

 

  (a) The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. The Initial Financial
Statements were prepared in accordance with GAAP, subject, in the case of
unaudited financial statements, to changes resulting from normal year-end
adjustments and absence of footnotes. The Initial Financial Statements fairly
present in all material respects the Borrower’s Consolidated financial position
at the date thereof, the Consolidated results of the Borrower’s operations for
the periods thereof and the Borrower’s Consolidated cash flows for the period
thereof.

 

  (b) The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Pro Forma Financial Statements. The Pro Forma Financial
Statements were prepared in good faith based on assumptions believed to be
reasonable at the time. The Pro Forma Financial Statements fairly present in all
material respects the Borrower’s Consolidated financial position at the date
thereof, the Consolidated results of the Borrower’s operations for the periods
thereof and the Borrower’s Consolidated cash flows for the period thereof, in
each case after giving effect to the Transactions as if the Transactions had
occurred as of such date or at the beginning of such period, as applicable.

 

  (c) Since December 31, 2014, no event or circumstance has occurred that has
had a Material Adverse Effect.

 

-59-



--------------------------------------------------------------------------------

5.07 Taxes. Each of the Borrower and its Subsidiaries has (or has caused to be)
timely filed all Tax returns and reports required to have been filed and has
paid all Taxes, assessments, and other governmental charges or levies imposed
upon it or upon its income, profits or property, except to the extent that any
of the foregoing (i) is not yet due, is being in good faith contested as
permitted by Section 6.06 or (ii) could not reasonably be expected to have a
Material Adverse Effect.

5.08 Full Disclosure. No written certificate, statement or other information
(other than projections and other forward looking information and information of
a general economic or industry-specific nature), taken as a whole, delivered
herewith or heretofore by any Loan Party to any Lender in connection with the
negotiation of the Loan Documents or in connection with any transaction
contemplated hereby contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
materially misleading as of the date made or deemed made.

5.09 Litigation. Except as disclosed in the Initial Financial Statements or in
the Disclosure Schedule and except for matters that could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, there are no actions,
judgments, injunctions, orders, suits or legal, equitable, arbitrative or
administrative proceedings pending or, to the knowledge of the Borrower,
threatened, by or before any Tribunal against the Borrower or any of its
Subsidiaries or against any property of the Borrower or any of its Subsidiaries.

5.10 ERISA. All currently existing ERISA Plans are listed in the Disclosure
Schedule. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects. Except as disclosed in the Disclosure Schedule, no ERISA Affiliate is
required to contribute to, or has any other absolute or contingent liability in
respect of, any “multiemployer plan” as defined in Section 4001 of ERISA. Except
as set forth in the Disclosure Schedule: (i) no “accumulated funding deficiency”
(as defined in Section 412(a) of the Code) exists with respect to any ERISA
Plan, whether or not waived by the Secretary of the Treasury or his delegate,
and (ii) the current value of each ERISA Plan’s benefits does not exceed the
current value of such ERISA Plan’s assets available for the payment of such
benefits by more than $5,000,000.

5.11 Compliance with Laws. Each of the Borrower and its Subsidiaries is in
compliance with all Laws applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

-60-



--------------------------------------------------------------------------------

5.12 Environmental Compliance.The Borrower and its Material Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof have reasonably concluded that, except
as specifically disclosed in the Disclosure Schedule, they: (a) to the best of
their knowledge, are in compliance with all applicable Environmental Laws,
except to the extent that any non-compliance would not reasonably be expected to
have a Material Adverse Effect; (b) to the best of their knowledge, are not
subject to any judicial, administrative, government, regulatory or arbitration
proceeding alleging the violation of any applicable Environmental Laws or that
may lead to claim for cleanup costs, remedial work, reclamation, conservation,
damage to natural resources or personal injury or to the issuance of a stop-work
order, suspension order, control order, prevention order or clean-up order,
except to the extent that any such proceeding would not reasonably be expected
to have a Material Adverse Effect; (c) to the best of their knowledge, are not
subject to any federal, state, local or foreign review, audit or investigation
which may lead to a proceeding referred to in (b) above; (d) have no actual
knowledge that any of their predecessors in title to any of their property and
assets are the subject of any currently pending federal, state, local or foreign
review, audit or investigation which may lead to a proceeding referred to in (b)
above; (e) have not filed any notice under any applicable Environmental Laws
indicating past or present treatment, storage or disposal of, or reporting a
release or Hazardous Materials into the environment where the circumstances
surrounding such notice would reasonably be expected to have a Material Adverse
Effect; and (f) possess, and are in compliance with, all approvals, licenses,
permits, consents and other authorizations which are necessary under any
applicable Environmental Laws to conduct their business, except to the extent
that the failure to possess, or be in compliance with, such authorizations would
not reasonably be expected to have a Material Adverse Effect.

5.13 Margin Regulations; Investment Company Act.

 

  (a) No Loan Party is engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

 

  (b) No Loan Party is an “investment company” or a company “controlled by” an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

5.14 OFAC; Sanctions; Anti-Corruption Laws.

 

  (a)

To the extent applicable, the Borrower and the Subsidiaries are in compliance in
all material respects with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended), and any other enabling
legislation or executive order relating thereto, (ii) the PATRIOT Act and (iii)
Anti-Corruption Laws. None of the Borrower or any Subsidiary, or to the
knowledge of any such Person, any director, officer, employee, agent, or
representative thereof, is an

 

-61-



--------------------------------------------------------------------------------

  individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions or (ii)
located, organized or resident in a Designated Jurisdiction. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance with Anti-Corruption Laws and applicable Sanctions.

 

  (b) No Loan, nor the proceeds from any Loan, has been used, directly or
indirectly, to lend, contribute or provide for, or has otherwise been made
available to, (i) fund any activity or business in a Designated Jurisdiction,
that, at the time of the Closing Date, is the subject of Sanctions or (ii) fund
any activity or business of any Person located, organized or residing in any
Designated Jurisdiction, that, at the time of the Closing Date, is the subject
of Sanctions or (iii) in any other manner that will result in a violation by the
Borrower or any of its Subsidiaries of Sanctions or Anti-Corruption Laws.

5.15 Solvency. The certifications set forth in the Solvency Certificate are true
and correct.

5.16 Collateral Documents. The security interests granted pursuant to the
Collateral Documents constitute legal and valid security interests in favor of
the Collateral Agent, for the benefit of the Secured Parties, securing the
payment and performance of the Obligations and upon completion of the filings
and other actions specified therein and payment of all filing fees, will
constitute fully perfected security interests in all of the Collateral in which
a security interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions, prior to all other Liens on the Collateral except for Permitted
Liens.

ARTICLE VI

AFFIRMATIVE COVENANTS

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, the Borrower covenants and agrees
that from the Closing Date until the full and final payment of the Obligations
(other than contingent obligations not yet due and payable):

6.01 Books, Financial Statements and Reports. The Borrower will maintain and
will cause its Subsidiaries to maintain a standard system of accounting and
proper books of record and account in accordance with GAAP and will furnish the
following statements and reports to the Administrative Agent, for distribution
to each Lender, at the Borrower’s expense:

 

  (a)

As soon as available, and in any event within ninety (90) days after the end of
each Fiscal Year, complete Consolidated financial statements of the Borrower
together with all notes thereto, prepared in reasonable detail in accordance
with GAAP, together with an unqualified opinion relating to

 

-62-



--------------------------------------------------------------------------------

  such financial statements, based on an audit using generally accepted auditing
standards, by independent certified public accountants selected by the General
Partner and acceptable to the Administrative Agent, stating that such
Consolidated financial statements have been so prepared; provided, however, that
at any time when the Borrower shall be subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, delivery within the time period
specified above of copies of the Annual Report on Form 10-K of the Borrower for
such Fiscal Year prepared in compliance with the requirements therefor and filed
with the Commission shall be deemed to satisfy the requirements of this clause
(a). Such financial statements shall set forth in comparative form the
corresponding figures for the preceding Fiscal Year.

 

  (b) As soon as available, and in any event within fifty (50) days after the
end of each of the first three Fiscal Quarters of each Fiscal Year the
Borrower’s Consolidated balance sheet as of the end of such Fiscal Quarter and
the Borrower’s Consolidated statements of income, partners’ capital and cash
flows for such Fiscal Quarter (except in the case of the statement of cash
flows) and for the period from the beginning of the then current Fiscal Year to
the end of such Fiscal Quarter, all in reasonable detail and prepared in
accordance with GAAP, subject to changes resulting from normal year-end
adjustments and the absence of footnotes; provided, however, that at any time
when the Borrower shall be subject to the reporting requirements of Section 13
or 15(d) of the Exchange Act, delivery within the time period specified above of
copies of the Quarterly Report on Form 10-Q of the Borrower for such Fiscal
Quarter prepared in accordance with the requirements therefor and filed with the
Commission shall be deemed to satisfy the requirements of this clause (b) for
any of the first three Fiscal Quarters of a Fiscal Year. Such financial
statements shall set forth in comparative form the corresponding figures for the
same period of the preceding Fiscal Year. In addition the Borrower will,
together with each such set of financial statements under this subsection (b)
and each set of financial statements furnished under subsection (a) of this
section, furnish a Compliance Certificate, signed on behalf of the Borrower by
the chief executive officer, chief financial officer, principal accounting
officer or treasurer of the General Partner, setting forth that such financial
statements are accurate and complete in all material respects (subject, in the
case of Fiscal Quarter-end statements, to normal year-end adjustments and the
absence of footnotes), stating that such officer has reviewed the Loan
Documents, containing calculations showing compliance (or non-compliance) at the
end of such Fiscal Quarter with the requirements of Section 7.12, and stating
that no Default exists at the end of such Fiscal Quarter or at the time of such
certificate or specifying the nature and period of existence of any such
Default.

 

  (c)

Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of

 

-63-



--------------------------------------------------------------------------------

  its Subsidiaries to public securities holders generally, and (ii) each regular
or periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Commission and
of all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the public concerning material
developments; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (c) on the date that such information is
posted at the Borrower’s website on the Internet or at such other website as
notified to the Lenders.

 

  (d) Prompt written notice of any change (but in no event later than ten (10)
Business Days after such change, unless otherwise agreed by the Administrative
Agent) in any Loan Party’s (i) name, (ii) identity or organizational form or
jurisdiction of incorporation, or (iii) Federal Taxpayer Identification
Number. The Borrower agrees not to effect or permit any change referred to in
the preceding sentence unless, promptly therewith (but in no event later than
ten (10) Business Days after such change, unless otherwise agreed by the
Administrative Agent), it shall have provided the Administrative Agent with all
filings under the UCC or otherwise that are required in order for the
Administrative Agent to continue to have a valid, legal and perfected security
interest in all the Collateral as contemplated in the Collateral Documents. The
Borrower also agrees promptly to notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.

 

  (e) Prior to the first achievement by the Borrower of an Investment Grade
Rating, at the time of delivery of financial statements pursuant to Section
6.01(a) or (b), if Collateral consists of any property other than (1) the
property that was Collateral on the Closing Date and (2) property that
constitutes Collateral as a result of an after-acquired provision in any
Collateral Document, the Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer of the Borrower (i) either confirming that
there has been no change in such information since the Closing Date or the date
of the most recent certificate delivered pursuant to this Section and/or
identifying such changes, and (ii) certifying that all UCC financing statements
(including fixtures filings, as applicable) or other appropriate filings,
recordings or registrations, have been filed of record in each applicable
governmental, municipal or other appropriate office in each applicable
jurisdiction to the extent necessary to protect and perfect the security
interests under the Collateral Documents.

 

-64-



--------------------------------------------------------------------------------

6.02 Other Information and Inspections. The Borrower will furnish to the
Administrative Agent any information which the Administrative Agent, at the
request of any Lender, may from time to time reasonably request concerning any
representation, warranty, covenant, provision or condition of the Loan Documents
or any matter in connection with businesses and operations of the Borrower or
any of its subsidiaries. The Borrower will permit representatives appointed by
the Administrative Agent (including independent accountants, auditors, agents,
attorneys, appraisers and any other Persons) to visit and inspect during normal
business hours (which right to visit and inspect shall be limited to once during
any Fiscal Year unless a Default has occurred and is continuing) any of the Loan
Parties’ property, including books of account, other books and records, and any
facilities or other business assets, and to make extra copies therefrom and
photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and the Loan Parties shall permit the
Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to the Administrative Agent or any Lender
in connection with the Loan Documents and to discuss all such matters with their
officers, employees and, upon prior notice to the Borrower, its representatives.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of any Loan Party hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees to use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to
Public Lenders and that (w) all such Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

6.03 Notice of Material Events. The Borrower will notify the Administrative
Agent, for distribution to each Lender, promptly, and not later than five (5)
Business Days in the case of subsection (b) below and not later than ten (10)
Business Days in the case of any other subsection below, after any Responsible
Officer or general counsel of the Borrower has knowledge thereof, stating that
such notice is being given pursuant to this Agreement, of:

 

  (a) the occurrence of any event or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect,

 

-65-



--------------------------------------------------------------------------------

  (b) the occurrence of any Default,

 

  (c) the acceleration of the maturity of any Indebtedness owed by the Borrower
or any of its Subsidiaries or of any default by the Borrower or any of its
Subsidiaries under any Contractual Obligation of the Borrower or such
Subsidiary, if such acceleration or default has had or could reasonably be
expected to have a Material Adverse Effect,

 

  (d) the occurrence of any Termination Event,

 

  (e) the filing of any suit or proceeding, or the assertion in writing of a
claim against the Borrower or any Material Subsidiary or with respect to the
Borrower’s or any Material Subsidiary’s properties which could reasonably be
expected to result in liability to Borrower or such Material Subsidiary in
excess of $50,000,000;

 

  (f) the occurrence of any event of default by the Borrower or any of its
Subsidiaries in the payment or performance of (i) any material obligations such
Person is required to pay or perform under the terms of any indenture, mortgage,
deed of trust, security agreement, lease, and franchise, or other agreement,
contract or other instrument or obligation to which it is a party or by which it
or any of its properties is bound, or (ii) any Indebtedness, to the extent, in
the case of clauses (i) and (ii), such event of default could reasonably be
expected to have a Material Adverse Effect; and

 

  (g) any announcement of any change in a Rating.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to herein and stating what action the Borrower, Subsidiary or Material
Subsidiary, as applicable, has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.03(b) shall describe with
particularity any all provisions of this Agreement and if, applicable, other
Loan Documents, that have been breached.

6.04 Maintenance of Properties. Except where it will not have a Material Adverse
Effect, the Borrower and each Subsidiary will (a) maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted,
(b) make all necessary repairs thereto and renewals and replacements thereof,
and (c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

-66-



--------------------------------------------------------------------------------

6.05 Maintenance of Existence and Qualifications. The Borrower and each
Subsidiary will maintain and preserve its existence and its rights and
franchises in full force and effect and will qualify to do business in all
states or jurisdictions where required by applicable Law, except where the
failure so to maintain, preserve or qualify has not had, and could not
reasonably be expected to have, a Material Adverse Effect or such failure is
otherwise not prohibited by Section 7.03.

6.06 Payment of Obligations. The Borrower and each Subsidiary will pay, before
the same shall become delinquent or in default, its obligations, including Tax
liabilities, except where (a) the validity or amount thereof is being contested
by the Borrower or such Subsidiary in good faith by appropriate proceedings and
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, or (b) the failure to make payment
pending such contest could not reasonably be expected to have a Material Adverse
Effect.

6.07 Insurance. The Loan Parties will maintain or cause to be maintained with
financially sound and reputable insurers which are not affiliates of the Loan
Parties, insurance with respect to their properties and business and the
properties and businesses of the Subsidiaries against loss or damage of the
kinds customarily insured against by companies of established reputation engaged
in the same or similar business and similarly situated, of such types and in
such amounts as are customarily carried under similar circumstances by such
other business. Such insurance (a) shall, prior to the first achievement by the
Borrower of an Investment Grade Rating, name the Collateral Agent as additional
insured and loss payee, as applicable and (b) may include self-insurance or be
subject to co-insurance, deductibility or similar clauses which, in effect,
result in self-insurance of certain losses, provided that such self-insurance is
in accord with the approved practices of business enterprises of established
reputation similarly situated and adequate insurance reserves are maintained in
connection with such self-insurance, and, notwithstanding the foregoing
provisions of this Section the Borrower or any Subsidiary may effect workers’
compensation or similar insurance in respect of operations in any state or other
jurisdiction through any insurance fund operated by such state or other
jurisdiction or by causing to be maintained a system or systems of
self-insurance in accord with applicable laws.

6.08 Compliance with Law. The Borrower and each Subsidiary will comply in all
material respects with the requirements of all Laws applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law is being contested in good faith or a bona fide dispute exists with respect
thereto, or (b) the failure to comply therewith could not be reasonably expected
to have a Material Adverse Effect.

6.09 Subsidiaries and Unrestricted Subsidiaries.

 

  (a)

The Borrower may designate any Unrestricted Subsidiary to be a Subsidiary,
provided that the Borrower may not make such designation unless at the time of
such action and after giving effect thereto, (i) none of such Unrestricted
Subsidiaries have outstanding Indebtedness, other than Indebtedness permitted
under Section 7.01, or Liens on any of their property, other than Permitted
Liens (in each case taking into account the other Indebtedness and Liens of the
Borrower and its Subsidiaries), (ii) no

 

-67-



--------------------------------------------------------------------------------

  Default or Event of Default shall exist, (iii) all representations and
warranties herein will be true and correct in all material respects as if remade
at the time of such designation, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date, (iv) prior to the
first achievement by the Borrower of an Investment Grade Rating, after giving
effect to such designation, on a pro forma basis as if it had occurred on the
first day of the test period most recently ended, the Borrower would be in
compliance with Section 7.12 and (v) the Borrower has provided to the
Administrative Agent a certificate of a Responsible Officer of the Borrower in
form satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions has been satisfied.

 

  (b) The Borrower may designate any Subsidiary of the Borrower to be an
Unrestricted Subsidiary, provided that all Investments in such Subsidiary at the
time of such designation shall be treated as Investments made on the date of
such designation, and provided further that the Borrower may not make such
designation unless at the time of such action and immediately after giving
effect thereto (i) no Default or Event of Default shall exist, (ii) all
representations and warranties herein will be true and correct in all material
respects (or in all respect, to the extent any such representation or warranty
is qualified by materiality) if remade at the time of such designation, except
to the extent such representations and warranties specifically refer to an
earlier date, in which case they were true and correct in all material respects
as of such earlier date, (iii) the Investment represented by such designation is
permitted under Section 7.05 and (iv) the Borrower has provided to the
Administrative Agent a certificate of a Responsible Officer of the Borrower in
form satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions have been satisfied.

 

  (c) Neither the Borrower nor any Subsidiary shall guarantee or otherwise
become liable in respect of any Indebtedness of, grant any Lien on any of its
property (other than Equity Interests of an Unrestricted Subsidiary owned by the
Borrower or such Subsidiary) to secure any Indebtedness of or other obligation
of, or provide any other form of credit support to, any Unrestricted Subsidiary,
other than Guarantees for the benefit of Unrestricted Subsidiaries not to exceed
$25,000,000 at any one time outstanding.

 

  (d)

With respect to any Material Subsidiary that is a Wholly Owned Subsidiary and a
Domestic Subsidiary created or acquired after the Closing Date by the Borrower,
the Borrower shall promptly and in no event later than ten (10) Business Days
thereafter (or such longer period as may be acceptable to the Administrative
Agent in its sole discretion) (i) cause such Subsidiary to become a party to (A)
the Subsidiary Guaranty

 

-68-



--------------------------------------------------------------------------------

  and (B) prior to the first achievement by the Borrower of an Investment Grade
Rating, the Pledge and Security Agreement, (ii) provide written evidence
reasonably satisfactory to the Administrative Agent that such Subsidiary has
taken all corporate, limited liability company or partnership action necessary
to duly approve and authorize its execution, delivery and performance of such
Guaranty, Pledge and Security Agreement and any other documents which it is
required to execute, (iii) prior to the first achievement by the Borrower of an
Investment Grade Rating, pledge the Equity Interests in such Subsidiary as
Collateral pursuant to the Pledge and Security Agreement and (iv) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance reasonably satisfactory to the Administrative Agent.

6.10 Guaranty and Collateral.

 

  (a) The Borrower may from time to time cause certain Affiliates to execute and
deliver guarantees of collection with respect to the Obligations which shall be
substantially in the form of Exhibit D and limited in an amount determined by
the Borrower.

 

  (b) Prior to the first achievement by the Borrower of an Investment Grade
Rating, upon the formation or acquisition of any Material Subsidiary that is
classified as a CFC and directly owned by a Loan Party, the Borrower shall, at
Borrower’s sole expense within ten (10) Business Days after such formation or
acquisition (or such longer period as may be agreed by the Collateral Agent in
its sole discretion), cause such new Subsidiary, and cause each Loan Party that
is a direct parent of such new Subsidiary (if it has not already done so), to
duly execute and deliver to the Collateral Agent pledge agreements in form and
substance reasonably satisfactory to the Administrative Agent that represent a
pledge of 66% of the total voting power of the total outstanding Equity
Interests of such new Subsidiary; provided, however, that no actions in any
non-U.S. jurisdiction shall be required in order to create or to perfect any
Liens in such Equity Interests (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction).

6.11 Further Assurances. At any time or from time to time upon the reasonable
request of the Administrative Agent, the Borrower shall, and shall cause each
Subsidiary to, at its expense, promptly execute, acknowledge and deliver such
further documents and do such other acts and things as the Administrative Agent
may reasonably request in order to effect fully the purposes of the Loan
Documents. In furtherance and not in limitation of the foregoing, the Borrower
shall, and shall cause each Subsidiary to, take such actions as the
Administrative Agent or the Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Subsidiary Guarantors
(to the extent required by this Agreement) and, prior to the Collateral Release
Date, secured by the Collateral.

 

-69-



--------------------------------------------------------------------------------

6.12 Common Collateral. Notwithstanding the foregoing, (a) if any assets are
granted to secure the Revolving Obligations that do not secure the Obligations,
the Borrower shall promptly grant, or cause to be granted, to the Collateral
Agent for the benefit of the Secured Parties a pari passu first priority Lien on
such assets as security for the Obligations and (b) if any Person Guarantees the
Revolving Obligations that does not Guarantee the Obligations, the Borrower
shall promptly cause such Person to Guarantee the Obligations on the same terms.

ARTICLE VII

NEGATIVE COVENANTS

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, the Borrower covenants and agrees that from
the Closing Date until the full and final payment of the Obligations (other than
contingent obligations not yet due and payable):

7.01 Indebtedness.

 

  (a) Prior to the first achievement by the Borrower of an Investment Grade
Rating, neither the Borrower nor any Subsidiary will in any manner owe or be
liable for Indebtedness except:

 

  (i) the Obligations and one or more series of Indebtedness comprising Term
Loan Refinancing Indebtedness;

 

  (ii) (A) Indebtedness of the Borrower and the Subsidiaries owing to the
Borrower or any other Subsidiaries outstanding as of the Closing Date, (B)
additional Indebtedness by the Borrower and its Subsidiaries owing to Loan
Parties; and (C) additional Indebtedness by Subsidiaries of the Borrower that
are not Loan Parties owing to other Subsidiaries that are not Loan Parties;
provided that if any such Indebtedness is owed to a Loan Party, such
Indebtedness shall be pledged under the Pledge and Security Agreement and be
subordinated pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement that in any such case is reasonably
satisfactory to the Administrative Agent;

 

  (iii) Guarantees incurred in the ordinary course of business by the Borrower
or any Subsidiary Guarantor of obligations of the Borrower and any Subsidiary;

 

  (iv) Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

 

-70-



--------------------------------------------------------------------------------

  (v) Indebtedness in respect of future payment for non-competition covenants,
indemnifications, adjustments of purchase price or similar payments under
agreements governing an acquisition, merger, consolidation or disposition by the
Borrower or any Subsidiary;

 

  (vi) Indebtedness of any Person that becomes a Subsidiary after the date
hereof, incurred prior to the time such Person becomes a Subsidiary, that is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and that is not assumed or Guaranteed by any other Subsidiary (other
than another Person becoming a Subsidiary at the same time as such acquisition);
Indebtedness secured by a Lien on property acquired by a Subsidiary, incurred
prior to the acquisition thereof by such Subsidiary, that is not created in
contemplation of or in connection with such acquisition and that is not assumed
or Guaranteed by any other Subsidiary (other than another Person becoming a
Subsidiary at the same time as such acquisition); and any Permitted Refinancing
Debt in respect thereof;

 

  (vii) Indebtedness existing on the Closing Date which is described in the
Disclosure Schedule and any Permitted Refinancing Debt in respect thereof;

 

  (viii) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

 

  (ix) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business, so long as such Indebtedness shall not exceed the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
the underlying policy;

 

  (x) Indebtedness in respect of Capital Lease Obligations, purchase money
obligations and Indebtedness incurred to finance the acquisition, construction
or improvement of any fixed or capital assets and any Permitted Refinancing Debt
in respect thereof; provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed 7.5% of Consolidated
Net Tangible Assets;

 

  (xi)

Indebtedness issued by the Borrower or any Finance Co, unsecured Guarantees
thereof by the Borrower and the Subsidiary Guarantors and any Permitted
Refinancing Debt in respect thereof; provided that (A) immediately prior to and
after giving effect to the issuance of such Indebtedness, the Borrower is in
pro-forma compliance with Section 7.12, (B) such Indebtedness’ scheduled
maturity is no earlier than the latest Maturity Date, (C) such Indebtedness does

 

-71-



--------------------------------------------------------------------------------

  not require any scheduled repayments, defeasance or redemption (or sinking
fund therefor) of any principal amount thereof prior to maturity (other than
Indebtedness convertible into Equity Interests of the Borrower) and (D)
immediately prior to and after giving effect to the issuance of such
Indebtedness, no Event of Default shall have occurred and be continuing;

 

  (xii) limited recourse Indebtedness of the Borrower or any Subsidiary (A)
constituting Indebtedness of the Borrower or such Subsidiary solely under clause
(i) of the definition of “Indebtedness” and solely because of a Lien on a Joint
Venture Interest owned by the Borrower or such Subsidiary to secure Indebtedness
of such Person and its Subsidiaries and (B) whose holder’s sole recourse to
Borrower or any Subsidiary is through such Lien on such Joint Venture Interests;

 

  (xiii) unsecured Indebtedness owed to Energy Transfer Partners, L.P., Energy
Transfer Equity, L.P., Susser Holdings Corporation or any of its Subsidiaries;
provided that such Indebtedness is subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent;

 

  (xiv) other Indebtedness in an aggregate principal amount not to exceed 10% of
Consolidated Net Tangible Assets at any time outstanding; and

 

  (xv) the Revolving Credit Agreement including any increases thereto and any
Permitted Refinancing Debt in respect of any of the foregoing.

 

  (b) After the first achievement by the Borrower of an Investment Grade Rating,
no Subsidiary will in any manner owe or be liable for Indebtedness except:

 

  (i) the Obligations and one or more series of Indebtedness comprising Term
Loan Refinancing Indebtedness;

 

  (ii) Indebtedness of any Subsidiary owing to the Borrower or another
Subsidiary;

 

  (iii) Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

 

  (iv)

Indebtedness in respect of future payment for non-competition covenants,
indemnifications, adjustments of purchase price or

 

-72-



--------------------------------------------------------------------------------

  similar payments under agreements governing an acquisition, merger,
consolidation or disposition by the Borrower or any Subsidiary;

 

  (v) Indebtedness of any Person that becomes a Subsidiary after the date
hereof, incurred prior to the time such Person becomes a Subsidiary, that is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and that is not assumed or Guaranteed by any other Subsidiary; and
Indebtedness secured by a Lien on property acquired by a Subsidiary, incurred
prior to the acquisition thereof by such Subsidiary, that is not created in
contemplation of or in connection with such acquisition and that is not assumed
or Guaranteed by any other Subsidiary and any Permitted Refinancing Debt in
respect thereof;

 

  (vi) Indebtedness existing on the Closing Date which is described in the
Disclosure Schedule and any Permitted Refinancing Debt in respect thereof;

 

  (vii) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

 

  (viii) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business, so long as such Indebtedness shall not exceed the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
the underlying policy;

 

  (ix) Indebtedness of any Subsidiary (A) constituting Indebtedness of such
Subsidiary solely under clause (i) of the definition of “Indebtedness” and
solely because of a Lien on a Joint Venture Interest owned by such Subsidiary to
secure Indebtedness of such Person and its Subsidiaries and (B) whose holder’s
sole recourse to any Subsidiary is through such Lien on such Joint Venture
Interests;

 

  (x) Indebtedness in respect of Capital Lease Obligations, purchase money
obligations and Indebtedness incurred to finance the acquisition, construction
or improvement of any fixed or capital assets and any Permitted Refinancing Debt
in respect thereof; provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed 5.0% of Consolidated
Net Tangible Assets;

 

  (xi)

Indebtedness issued by any Finance Co and unsecured Guarantees by the Subsidiary
Guarantors of such Indebtedness or of any Indebtedness issued by the Borrower
and any Permitted Refinancing Debt in respect thereof; provided that (A)
immediately

 

-73-



--------------------------------------------------------------------------------

  prior to and after giving effect to the issuance of such Indebtedness, the
Borrower is in pro-forma compliance with Section 7.12, (B) such Indebtedness’
scheduled maturity is no earlier than the Maturity Date, (C) such Indebtedness
does not require any scheduled repayments, defeasance or redemption (or sinking
fund therefor) of any principal amount thereof prior to maturity (other than
Indebtedness convertible into Equity Interests of the Borrower) and (D)
immediately prior to and after giving effect to the issuance of such
Indebtedness, no Event of Default shall have occurred and be continuing;

 

  (xii) Permitted Priority Debt; and

 

  (xiii) the Revolving Credit Agreement including any increases thereto and any
Permitted Refinancing Debt in respect of any of the foregoing.

7.02 Limitation on Liens. Neither the Borrower nor any Subsidiary will create,
assume or permit to exist any Lien upon or with respect to any of its properties
or assets now owned or hereafter acquired, except the following Liens (to the
extent permitted by this Section, herein called “Permitted Liens”):

 

  (a) Liens existing on the date of this Agreement and listed in the Disclosure
Schedule and any renewals or extensions thereof, provided that (i) the scope of
property covered thereby is not increased, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.01(a)(vii) or
7.01(b)(vi), (iii) the direct or any contingent obligor with respect thereto is
not changed and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.01(a)(vii) or 7.01(b)(vi);

 

  (b) Liens imposed by any Governmental Authority for Taxes, assessments or
charges not yet delinquent or the validity of which is being contested in good
faith and by appropriate proceedings, if necessary, for which adequate reserves
are maintained on the books of the Borrower or any Subsidiary in accordance with
GAAP;

 

  (c) pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;

 

  (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including, without limitation, Liens on
property of the Borrower or any Subsidiary in the possession of storage
facilities, pipelines or barges) arising in the ordinary course of business for
amounts which are not more than 60 days past due or the validity of which is
being contested in good faith and by appropriate proceedings, if necessary, and
for which adequate reserves are maintained on the books of the Borrower or any
Subsidiary in accordance with GAAP;

 

-74-



--------------------------------------------------------------------------------

  (e) deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

 

  (f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Borrower or any Subsidiary;

 

  (g) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

 

  (h) rights reserved to or vested by Law in any Governmental Authority to in
any manner, control or regulate in any manner any of the properties of the
Borrower or any Subsidiary or the use thereof or the rights and interests of the
Borrower or any Subsidiary therein, in any manner under any and all Laws;

 

  (i) rights reserved to the grantors of any properties of the Borrower or any
Subsidiary, and the restrictions, conditions, restrictive covenants and
limitations, in respect thereto, pursuant to the terms, conditions and
provisions of any rights-of-way agreements, contracts or other agreements
therewith;

 

  (j) inchoate Liens in respect of pending litigation or with respect to a
judgment which has not resulted in an Event of Default under Section 8.01;

 

  (k) statutory Liens in respect of payables;

 

  (l) Liens securing Indebtedness permitted by Section 7.01(a)(vi) or 7.01(b)(v)
or other obligations of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, (ii) such
Lien shall not apply to any other property of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and Indebtedness refinancing such obligations (but no increase to the
principal amount thereof, except by an amount equal to amounts paid for any
accrued interest, breakage, premium, fees and expenses in connection with such
refinancing);

 

-75-



--------------------------------------------------------------------------------

  (m) after the date the Borrower first achieves an Investment Grade Rating,
Liens on cash margin collateral or securities securing Hedging Contracts;

 

  (n) Liens in respect of operating leases covering only the property subject
thereto;

 

  (o) Liens on Equity Interests of Unrestricted Subsidiaries or Joint Venture
Interests securing Indebtedness of such Unrestricted Subsidiary or joint
venture;

 

  (p) Liens securing Obligations;

 

  (q) Liens securing Capital Lease Obligations permitted by Section 7.01(a)(x)
or Section 7.01(b)(x); provided that such Lien shall not apply to any other
property of the Borrower or any Subsidiary;

 

  (r) prior to the date the Borrower first achieves an Investment Grade Rating,
Liens securing other Indebtedness in an aggregate amount not to exceed 10% of
Consolidated Net Tangible Assets at any time outstanding;

 

  (s) after the date the Borrower first achieves an Investment Grade Rating,
Liens in respect of Permitted Priority Debt; and

 

  (t) Liens securing Indebtedness permitted by Section 7.01(a)(xv) or Section
7.01(b)(xiii).

 

-76-



--------------------------------------------------------------------------------

7.03 Fundamental Changes. The Borrower will not merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or Dispose of (in one transaction or in a series of related transactions)
all (or substantially all) of its assets in each case, whether now owned or
hereafter acquired; provided that if at the time thereof and immediately after
giving effect thereto, no Event of Default shall have occurred and be
continuing, any Person may merge or consolidate with or into the Borrower in a
transaction in which the surviving Person is (A) the Borrower or (B) another
solvent Person organized or existing under the laws of the United States of
America, any State thereof or the District of Columbia; provided that in the
case of this clause (B) (i) such Person expressly assumes every obligation and
covenant of the Borrower under this Agreement and the Loan Documents, pursuant
to an assumption agreement reasonably acceptable to the Administrative Agent;
and (ii) the Borrower shall deliver to the Administrative Agent (x) a
certificate of a Responsible Officer stating that the such transaction complies
with this Section and (y) all documentation and other information in respect of
the surviving Person required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulation, including
the PATRIOT Act that has been requested (provided that the Borrower and such
surviving Person shall have been given at least two (2) Business Days to comply
with any such request). Upon any consolidation by the Borrower with, or merger
into, any Person described in clause (B) above and satisfaction of the
conditions specified in this Section, such Person will succeed to, and be
substituted for, the Borrower.

7.04 Distributions. During the existence of a Default under Section 8.01(a), (b)
or (i) or of any Event of Default, the Borrower will not declare, pay or make
any Distribution (in cash, property or obligations) on any interests (now or
hereafter outstanding) in the Borrower or apply any of its funds, property or
assets to the purchase of any partnership interests in the Borrower.

7.05 Investments.

 

  (a) Prior to the first achievement by the Borrower of an Investment Grade
Rating, neither the Borrower nor any of its Subsidiaries will make an Investment
in any Person if (i) such Investment violates the Borrower’s or such
Subsidiary’s partnership or other governing agreement, (ii) after giving effect
to such Investment, the Borrower or such Subsidiary would not be in compliance
with Section 7.06 or (iii) after giving effect to such Investment, on a pro
forma basis as if it had occurred on the first day of the test period most
recently ended, the Borrower would not be in compliance with Section 7.12.

 

  (b) After the first achievement by the Borrower of an Investment Grade Rating,
neither the Borrower nor any of its Subsidiaries will purchase or otherwise
acquire the capital stock or other equity of any other Person if (i) such
purchase or other acquisition violates the Borrower’s or such Subsidiary’s
partnership or other governing agreement, or (ii) after giving effect to such
purchase or other acquisition, the Borrower or such Subsidiary would not be in
compliance with Section 7.06.

 

-77-



--------------------------------------------------------------------------------

7.06 Change in Nature of Businesses. Neither the Borrower nor any Subsidiary
will engage in any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the date
hereof or, if substantially different therefrom, not permitted by the Borrower’s
or such Subsidiary’s partnership or other governing agreement.

7.07 Transactions with Affiliates. Neither the Borrower nor any Subsidiary will
directly or indirectly engage in any material transaction or material group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any of
its Affiliates except: (a) transactions among the General Partner, the Borrower
and its Subsidiaries or among the Subsidiaries, subject to the other provisions
of this Agreement, (b) transactions on terms which are no less favorable to the
Borrower or such Subsidiary than those which would have been obtainable at the
time in arm’s-length transactions with Persons that are not Affiliates, (c)
investments or Guarantees in favor of Unrestricted Subsidiaries or joint
ventures, in each case, not prohibited under this Agreement, (d) the
transactions described in the Disclosure Schedule, and (e) any other transaction
approved by the Conflicts Committee of the General Partner or with respect to
which the Borrower has obtained a “fairness” opinion from an independent
accounting, appraisal or investment banking firm of national standing.

7.08 Burdensome Agreements. Neither the Borrower nor any Subsidiary will enter
into any material Contractual Obligation restricting the ability of any
Subsidiary to make any payments, directly or indirectly, to the Borrower or a
Material Subsidiary by way of Distributions, loans, advances, repayments of
loans or advances, reimbursements of management and other intercompany changes,
expenses and accruals or other returns on investments, or any other agreement or
arrangement which restricts the ability of any Subsidiary to make any payment,
directly or indirectly, to the Borrower or a Material Subsidiary, other than (a)
agreements permitted by Section 7.01(a)(v) or 7.01(b)(iv), (b) restrictions
imposed by law or this Agreement, (c) customary restrictions and conditions
contained in agreements relating to the purchase, sale or exchange of Equity
Interests or assets pending such purchase or sale or similar agreements, (d)
restrictions contained in, or existing by reason of, any agreement or instrument
relating to any Subsidiary at the time such Subsidiary was merged or
consolidated with or into, or acquired by, the Borrower or a Subsidiary or
became a Subsidiary and not created in contemplation thereof and (e)
restrictions contained in the governing documents of non-Wholly Owned
Subsidiaries.

7.09 Hedging Contracts. The Borrower shall not, and shall not permit any
Subsidiary to, be a party to or in any manner be liable on any Hedging Contract
for speculative purposes.

7.10 Limitation on Asset Sales. Prior to the first achievement by the Borrower
of an Investment Grade Rating, the Borrower shall not, and shall not permit any
Subsidiary to, engage in any Disposition of any asset or Equity Interest except:

 

  (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

-78-



--------------------------------------------------------------------------------

  (b) ordinary-course-of-business Dispositions of (i) inventory; (ii) Cash and
Cash Equivalents; (iii) overdue accounts receivable in connection with the
compromise or collection thereof (and not in connection with any financing
transaction); and (iv) leases, subleases, rights of way, easements, licenses,
and sublicenses that, individually and in the aggregate, do not materially
interfere with the ordinary conduct of the business of the Borrower or its
Subsidiaries and do not materially detract from the value or the use of the
property which they affect;

 

  (c) Dispositions of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

 

  (d) Dispositions of property by any Subsidiary to the Borrower or to a Wholly
Owned Subsidiary; provided that if the transferor of such property is a Loan
Party, the transferee thereof must also be a Loan Party;

 

  (e) Dispositions permitted by Section 7.03;

 

  (f) Dispositions of property (i) resulting from the condemnation thereof or
(ii) that has suffered a casualty (constituting a total loss or constructive
total loss of such property), in each case upon or after receipt of the
condemnation proceeds or insurance proceeds of such condemnation or casualty, as
applicable;

 

  (g) Dispositions of real property or non-operating assets;

 

  (h) Dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of the Borrower, are not material to the conduct of the business
of the Borrower or any of the Subsidiaries;

 

  (i) Dispositions of Joint Venture Interests;

 

  (j) other Dispositions of property or assets in connection with the formation
or operation of joint ventures permitted by this Agreement; and

 

  (k) any other Dispositions provided that (i) no Event of Default shall have
occurred and be continuing or would result therefrom and (ii) after giving
effect to such Disposition and any concurrent repayment of Indebtedness, on a
pro forma basis as if it had occurred on the first day of the test period most
recently ended, the Borrower would be in compliance with Section 7.12.

7.11 Limitation on Prepayments of Indebtedness. The Borrower shall not, and
shall not permit any Subsidiary to, make any prepayment on Indebtedness that is
expressly subordinated to the Obligations if: (i) a Default or Event of Default
shall have occurred or be

 

-79-



--------------------------------------------------------------------------------

continuing or would result therefrom, or (ii) after giving effect to such
prepayment, on a pro forma basis as if it had occurred on the first day of the
test period most recently ended, the Borrower would not be in compliance with
Section 7.12.

7.12 Leverage Ratio. On each Quarterly Testing Date (other than on Quarterly
Testing Dates during the Post Dropdown Period (as defined below)), the Leverage
Ratio will not exceed (A) 5.50 to 1.00 at any time other than during a Specified
Acquisition Period and (B) 6.00 to 1.00 during a Specified Acquisition Period.
On each Quarterly Testing Date occurring during the period beginning upon the
Dropdown Effective Date through the fourth Quarterly Testing Date following the
Dropdown Effective Date (the “Post Dropdown Period”), the Leverage Ratio will
not exceed 6.25 to 1.00 at any time. For the avoidance of doubt, the elevated
maximum Leverage Ratio described in the immediately preceding sentence shall
apply with respect to determining pro forma compliance (if applicable) with the
Leverage Ratio under the Loan Documents during the Post Dropdown Period.

7.13 Sanctions. Neither the Borrower nor any of its Subsidiaries shall, directly
or indirectly, use the proceeds of any Borrowing, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to knowingly fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent or otherwise) of Sanctions.

7.14 Anti-Corruption Laws. Neither the Borrower nor any of its Subsidiaries
shall fail to conduct their business in compliance with applicable
anti-corruption laws in all material respects.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Each of the following events constitutes an Event of
Default under this Agreement (each an “Event of Default”):

 

  (a) Any Loan Party fails to pay the principal component of any Loan when due
and payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

 

  (b) Any Loan Party fails to pay any Obligation (other than the Obligations in
subsection (a) above), whether at a date for the payment of a fixed installment
or as a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise, within five Business Days after the same becomes due;

 

  (c) The Borrower fails to duly observe, perform or comply with any covenant,
agreement or provision of Section 6.03 or Article VII;

 

-80-



--------------------------------------------------------------------------------

  (d) Any Loan Party fails (other than as referred to in subsections (a), (b) or
(c) above) to duly observe, perform or comply with any covenant, agreement,
condition or provision of any Loan Document to which it is a party, and such
failure remains unremedied for a period of thirty (30) days after notice of such
failure is given by the Administrative Agent to the Borrower;

 

  (e) Any representation or warranty previously, presently or hereafter made in
writing by any Loan Party in connection with any Loan Document shall prove to
have been false or incorrect in any material respect on any date on or as of
which made;

 

  (f) (i) Any Loan Document, including any Guaranty, at any time ceases to be
valid, binding and enforceable as warranted in Section 5.05 for any reason other
than as expressly permitted hereunder or thereunder (including because of its
release by the Lenders or the Administrative Agent (as permitted under Section
9.10)) or the satisfaction in full of all Obligations, (ii) any Loan Document
shall be declared null and void, (iii) the Borrower or any Subsidiary shall
repudiate in writing its obligations under any Loan Document to which it is
party, (iv) the Borrower or any Subsidiary shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability under any Loan Document to which it is party, or (v) any
Collateral Document or Guaranty ceases to be in full force and effect (other
than as expressly permitted hereunder or thereunder by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof), or the Collateral
Agent shall not have or shall cease to have, or any of the Borrower or any
Subsidiary shall assert in writing that the Collateral Agent shall not have or
shall cease to have, a valid and perfected Lien in any Collateral purported to
be covered by the Collateral Documents with the priority required by the
relevant Collateral Document, in each case for any reason other than the failure
of the Collateral Agent to take any action within its control;

 

  (g) The Borrower or any Subsidiary (i) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder) or
Hedging Contract, beyond any grace period provided with respect thereto;
provided that the aggregate outstanding principal amount of all such
Indebtedness or payment obligation in respect of such Hedging Contract as to
which such payment default shall occur and be continuing exceeds $50,000,000 or
(ii) fails to observe or perform any other agreement or condition relating to
any Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, in each case, if such
default or other event shall have resulted in the acceleration of the payment of
any Indebtedness with an aggregate face amount that exceeds $50,000,000;

 

-81-



--------------------------------------------------------------------------------

  (h) Either (i) any failure to satisfy the minimum funding standard (as defined
in Section 412(a) of the Code) in excess of $50,000,000 with respect to any
ERISA Plan, whether or not waived, or (ii) any Termination Event occurs with
respect to any ERISA Plan and the then current value of such ERISA Plan’s
benefit liabilities exceeds the then current value of such ERISA Plan’s assets
available for the payment of such benefit liabilities by more than $10,000,000
(or in the case of a Termination Event involving the withdrawal of a substantial
employer, the withdrawing employer’s proportionate share of such excess exceeds
such amount);

 

  (i) The Borrower or any Material Subsidiary:

 

  (i) has entered against it a judgment, decree or order for relief by a
Tribunal of competent jurisdiction in an involuntary proceeding commenced under
any applicable bankruptcy, insolvency or other similar Law of any jurisdiction
now or hereafter in effect, including the federal Bankruptcy Code, as from time
to time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty days; or

 

  (ii) (A) commences a voluntary case under any applicable bankruptcy,
insolvency or similar Law now or hereafter in effect, including the federal
Bankruptcy Code, as from time to time amended; or applies for or consents to the
entry of an order for relief in an involuntary case under any such Law; or makes
a general assignment for the benefit of creditors; or (B) is generally unable to
pay (or admits in writing its inability to so pay) its debts as such debts
become due; or takes corporate or other action to authorize any of the
foregoing; or

 

  (iii) has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty days after the making thereof, or
such appointment or taking possession is at any time consented to, requested by,
or acquiesced to by it; or

 

  (iv) has entered against it a final judgment for the payment of money in
excess of $50,000,000 (in each case not covered by insurance or third party
indemnification obligations satisfactory to the Administrative Agent), unless
the same is discharged within sixty days after the date of entry thereof or an
appeal or appropriate proceeding for review thereof is taken within such period
and a stay of execution pending such appeal is obtained; or

 

  (v) suffers a writ or warrant of attachment or any similar process to be
issued by any Tribunal against all or any substantial part of its assets, which
assets have a value exceeding $50,000,000, and such writ or warrant of
attachment or any similar process is not stayed or released within sixty days
after the entry or levy thereof or after any stay is vacated or set aside; or

 

  (j) Any Change of Control occurs.

 

-82-



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:

 

  (a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

 

  (b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an Event of Default described in
subsections (i)(i), (i)(ii) or (i)(iii) of Section 8.01, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations (including amounts received from the Collateral Agent
under the Collateral Documents or any Guaranty) shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Lenders, including fees, charges and disbursements of counsel to
the Lenders and amounts payable under Article III to the Lenders;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

-83-



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Credit Suisse AG, Cayman Islands Branch to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Without limiting the foregoing, each Lender irrevocably authorizes and
directs the Administrative Agent to (a) upon the request of the Borrower in
connection with any incurrence of Term Loan Refinancing Indebtedness, enter into
one or more amendments to the Collateral Documents as may be agreed between the
Borrower and the Administrative Agent to effectuate the Term Loan Refinancing
Indebtedness, (b) upon the request of the Borrower in connection with the
incurrence of Term Loan Refinancing Indebtedness, enter into intercreditor
arrangements with the agent or lenders in respect of such Term Loan Refinancing
Indebtedness to reflect the pari passu or junior nature of the Lien securing the
Collateral in respect of such Term Loan Refinancing Indebtedness and (c) upon
the request of the Borrower in connection with any incurrence of Indebtedness
pursuant to Section 7.01(a)(xiv) or Section 7.01(b)(xii), enter into any
amendments to the Collateral Documents to include such Indebtedness as a secured
obligation thereunder or any intercreditor arrangements with the trustee, agent
or lenders in respect of such Indebtedness to reflect the pari passu or junior
nature of the Lien securing the Collateral in respect of such Indebtedness. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

 

  (a) shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

 

  (b)

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly

 

-84-



--------------------------------------------------------------------------------

  contemplated hereby or by the other Loan Documents that the Administrative
Agent is required to exercise as directed in writing by the Majority Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law; and

 

  (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

-85-



--------------------------------------------------------------------------------

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time after the Closing Date give notice of its resignation to the Lenders and
the Borrower. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in New York, or an Affiliate of
any such bank with an office in New York. If no such successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such

 

-86-



--------------------------------------------------------------------------------

documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any Material Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

  (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent allowed in such judicial proceeding; and

 

  (b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

The Lenders hereby irrevocably authorize the Administrative Agent, at the
direction of the Majority Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other

 

-87-



--------------------------------------------------------------------------------

jurisdictions to which a Loan Party is subject, or (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Lenders shall be entitled to be, and shall be, credit bid on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that would vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) in the asset or assets so purchased (or in the Equity Interests or
debt instruments of the acquisition vehicle or vehicles that are used to
consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Majority Lenders),
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Majority Lenders contained in clauses (a)
through (g) of Section 10.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Lender or acquisition vehicle to take any further action, and (iv) to the extent
that Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.

9.10 Guaranty and Collateral Matters.

 

  (a)

The Lenders hereby authorize U.S. Bank National Association to act as Collateral
Agent under the Collateral Agency Agreement and the Pledge and Security
Agreement and authorize the Administrative Agent to execute the Collateral
Agency Agreement on their behalf. Collateral may be released from the Lien and
security interest created by the Collateral Documents and Guarantors may be
released from their obligations under the applicable Guaranty at any time or
from time to time in accordance with the provisions of the Collateral Documents
or as provided hereby. Upon the request of the Borrower, in connection with any
transaction otherwise permitted hereunder, the Administrative Agent is
authorized to instruct the Collateral Agent, and the Collateral Agent is
authorized, to release Collateral that is Disposed of (or whose owner ceases to
be the Borrower or a Guarantor) and Guarantors that cease to be required to be
Guarantors under the Loan Documents and to execute any intercreditor

 

-88-



--------------------------------------------------------------------------------

  arrangements or amendments to the Collateral Documents to reflect the pari
passu or junior nature of any Liens associated with Indebtedness permitted to be
incurred (and so secured) hereunder, in each case, pursuant to a transaction
permitted by this Agreement. Upon receipt of such request, the Administrative
Agent shall instruct the Collateral Agent (and the Lenders irrevocably authorize
the Collateral Agent) to execute, deliver or acknowledge (a) any necessary or
proper instruments of termination, satisfaction or release to release (i) any
Guarantor from its obligations under the applicable Guaranty if such Person
ceases to be required to be a Guarantor under the Loan Documents as a result of
a transaction permitted hereunder and (ii) any Liens on Collateral that is
Disposed of (or whose owner ceases to be a Subsidiary) or (b) any necessary or
proper amendments to the Collateral Documents, instruments, intercreditor
agreements or other agreements (i) to include any additional Indebtedness as a
secured obligation under the Collateral Documents, and (ii) to reflect the pari
passu or junior nature of any Lien securing the Collateral in respect of any
such Indebtedness, in each case, pursuant to a transaction permitted by this
Agreement. Upon request by the Administrative Agent or the Collateral Agent at
any time, the Majority Lenders will confirm in writing the Collateral Agent’s
authority to release any Guarantor from its obligations under the applicable
Guaranty or to release any Collateral from the Collateral Documents, in either
case, pursuant to this Section 9.10.

 

  (b) If at any time following the Closing Date the Borrower first achieves an
Investment Grade Rating, the Liens under the Collateral Documents securing the
Obligations shall automatically be released (the date of such release, the
“Collateral Release Date”), whereupon the Administrative Agent shall instruct
the Collateral Agent to, and the Collateral Agent shall, use reasonable efforts
to promptly file all such further releases, termination statements, documents,
agreements, certificates and instruments and do such further acts as the
Borrower may reasonably require to more effectively evidence or effectuate such
release.

 

  (c) Each of the ETP Retail Holdings Guaranty and any guaranty delivered
pursuant to Section 6.10(a) may be released upon written notice by the Borrower
to the Administrative Agent, whereupon the Administrative Agent shall use
reasonable efforts to promptly execute all such further agreements, certificates
and instruments and do such further acts as the Borrower may reasonably require
to more effectively evidence or effectuate such release.

The Administrative Agent and the Collateral Agent shall not be responsible for
or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s and/or the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Administrative Agent or the Collateral
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

-89-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. (a) Except as otherwise expressly provided in this
Agreement (including in the second proviso of this clause (a)), no amendment or
waiver of any provision of this Agreement or any other Loan Document (other than
with respect to the Fee Letters, which shall each be governed by its own terms),
and no consent to any departure by the Borrower or any other Loan Party
therefrom (other than with respect to the Fee Letters, which shall each be
governed by its own terms), shall be effective unless in writing signed by the
Majority Lenders and the Borrower, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

  (i) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 2.10) without the written consent of
such Lender;

 

  (ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees, premium, if any, or other amounts due
to the Lenders (or any of them) hereunder (including final maturity (other than
in connection with an Extension pursuant to Section 2.11)) or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

 

  (iii) reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby; provided, however, that only the consent of the Majority
Lenders shall be necessary (A) to waive or reduce any prepayment required under
Section 2.05, (B) to amend the definition of “Default Rate”, (C) to waive any
obligation of the Borrower to pay interest at the Default Rate or (D) to waive
or amend the financial covenant definitions or financial ratios or components
thereof;

 

  (iv) change Section 2.09 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

 

  (v) change any provision of this Section 10.01 or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

-90-



--------------------------------------------------------------------------------

  (vi) change any provision of Section 10.06 in a manner that would impose any
additional restriction on a Lender’s ability to assign any of its rights or
obligations under this Agreement without the written consent of each affected
Lender;

 

  (vii) other than in connection with a transaction permitted under this
Agreement, release all or substantially all of the aggregate value of the
Subsidiary Guaranty or, prior to the Collateral Release Date, release all or
substantially all of the Collateral from the Collateral Documents, in each case
without the written consent of each Lender;

and, provided further, that notwithstanding the foregoing, (i) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document (other
than with respect to the Fee Letters, which shall each be governed by its own
terms), (ii) Lenders accepting Extension Offers may enter into (or direct the
Administrative Agent to enter into) Extension Amendments as contemplated by
Section 2.11, and (iii) any amendment or waiver of any provision of Article V,
Article VI, Article VII, Article VIII or any definitions related to any of the
foregoing shall only require the written consent of the Combined Majority
Lenders so long as the same amendments or waivers are made to the Revolving
Credit Agreement.

10.02 Notices; Effectiveness; Electronic Communication.

 

  (a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

  (i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 3; and

 

  (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next

 

-91-



--------------------------------------------------------------------------------

Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

  (b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet web sites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.

 

  (c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

 

  (d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.

 

-92-



--------------------------------------------------------------------------------

  (e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

 

  (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their respective Affiliates (including the reasonable and documented fees,
charges and disbursements of a single counsel for the Administrative Agent and
the Arrangers and a single local counsel to Administrative Agent and the
Arrangers in each applicable jurisdiction), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all out-of-pocket expenses incurred by the
Administrative Agent, any Arranger or any Lender (including the reasonable and
documented fees, charges and disbursements of a single counsel for the
Administrative Agent, any Arranger or any Lender and a single local counsel to
all such Persons in each applicable jurisdiction), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Arranger or any Lender, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

 

-93-



--------------------------------------------------------------------------------

  (b)

Indemnification by the Borrower. The Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender, each Arranger and each Related
Party of any of the foregoing Persons (each such Person, an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related out-of-pocket expenses (including the
reasonable and documented fees, charges and disbursements of a single counsel
for all such Indemnitees, a single local counsel for all such Indemnitees in
each applicable jurisdiction and any additional counsel reasonably necessary as
a result of an actual conflict of interest or a reasonable likelihood of a
conflict of interest of any Indemnitee which, in the case of a conflict of
interest, shall be limited to one firm of counsel for all Indemnitees similarly
situated), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any Subsidiary arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any liability under Environmental Law related in any way to
the Borrower or any of its Subsidiaries, (iv) any civil penalty or fine assessed
by the U. S. Department of the Treasury’s Office of Foreign Assets Control
against, and all reasonable costs and expenses (including the reasonable and
documented fees and disbursements of a single counsel for Administrative Agent
and any Lender and a single local counsel for all such Persons in each
applicable jurisdiction, except where separate counsel is reasonable as a result
of conflicts between or among Indemnitees) incurred in connection with defense
thereof by the Administrative Agent or any Lender as a result of the funding of
any Loan or the acceptance of payments under the Loan Documents, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any Subsidiary, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee;

 

-94-



--------------------------------------------------------------------------------

  provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by the Borrower
or any Subsidiary against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations to fund its Commitment hereunder on the Closing Date,
if the Borrower or such Subsidiary has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (z) result from any dispute among Indemnitees (excluding any
claims against any Indemnitee in its representative capacity or fulfilling its
role as an administrative agent, collateral agent, arranger or similar role
under any Loan Document) other than as a result of any act or omission by the
Borrower or its Affiliates. This Section 10.04(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.

 

  (c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), in its capacity as such, or against any Related Party acting
for the Administrative Agent (or any such sub-agent), in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.08(e).

 

  (d)

Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, but without limiting the indemnification in Section 10.04(b),
neither the Borrower, the Administrative Agent or any Lender shall assert, and
each of the foregoing hereby waives, any claim against any other party hereto,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through

 

-95-



--------------------------------------------------------------------------------

  telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except to the extent that such damages are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of, or
a breach in bad faith of this Agreement by, such Indemnitee.

 

  (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

 

  (f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments, the repayment, satisfaction or discharge of all the other
Obligations, and the termination of this Agreement.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

 

  (a)

Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (other than as permitted by
Section 7.03) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this

 

-96-



--------------------------------------------------------------------------------

  Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

  (b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and its Loan at the time
owing to it); provided that the amount of any such assignment shall be at least
$1,000,000 (or (x) the principal outstanding balance of the Loans of the
assigning Lender, if less or (y) such lesser amount as the Administrative Agent
may agree to in its discretion); provided further that simultaneous assignments
by or to two or more Approved Funds shall be combined for purposes of
determining whether the minimum assignment requirement is met. Assignments shall
be subject to the following additional conditions:

 

  (i) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned; and

 

  (ii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, which the Administrative Agent may waive or reduce in its sole
discretion, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and any tax
forms required under Section 3.01(f).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such

 

-97-



--------------------------------------------------------------------------------

Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

  (c) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Subsidiaries or Affiliates or (B) to a
natural person.

 

  (d) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

  (e) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification

 

-98-



--------------------------------------------------------------------------------

described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section; and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 10.13 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.09 as though
it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

  (f) Limitations upon Participant Rights. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of
Section 3.01(a) unless such Participant agrees to comply with Section 3.01(f) as
though it were a Lender (it being understood that the documentation required
under Section 3.01(f) shall be delivered to the participating Lender).

 

-99-



--------------------------------------------------------------------------------

  (g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

  (h) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed

 

  (a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, trustees, officers, employees, agents, advisors and representatives,
including any numbering, administration or settlement service providers, (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential),

 

  (b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it or its Affiliates or to any such regulatory authority in
accordance with such Lender’s regulatory compliance policy,

 

  (c) to the extent required by applicable laws or regulations or by subpoena or
similar legal process,

 

  (d) to any other party hereto,

 

  (e) in connection with the exercise of any remedies hereunder or under any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,

 

  (f) subject to an agreement containing provisions substantially the same as
those of this Section, to

 

-100-



--------------------------------------------------------------------------------

  (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.17 or

 

  (ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations,

 

  (g) with the consent of the Borrower,

 

  (h) to any credit insurance provider relating to the Borrower and its
Obligations

 

  (i) to the extent such Information

 

  (i) becomes publicly available other than as a result of a breach of this
Section or

 

  (ii) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower

or

 

  (j) to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the facilities or
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent in connection with the
administration and management of this Agreement and the Loan Documents.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary or any Unrestricted Subsidiary relating to the
Borrower or any Subsidiary or any Unrestricted Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any Subsidiary or any Unrestricted Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

-101-



--------------------------------------------------------------------------------

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have. Each Lender agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which, when taken
together, shall constitute a single contract. This Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

-102-



--------------------------------------------------------------------------------

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) if a Lender gives a notice of illegality pursuant to Section
3.02, (iv) any Lender requests reimbursement for amounts owing under
Section 3.05 (in a disproportionate manner relative to other Lenders), (v) any
Lender has refused to consent to any waiver or amendment with respect to any
Loan Document that requires such Lender’s consent and has been consented to by
the Majority Lenders or Combined Majority Lenders, as applicable, or (vi) any
Lender is a Non-Extending Lender under Section 2.11, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

  (a) the Borrower or the assignee shall have paid to the Administrative Agent
the assignment fee specified in Section 10.06(b);

 

  (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

  (c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

  (d) such assignment does not conflict with applicable Laws; and

 

  (e) in the case of a Non-Extending Lender, such replacement Lender agrees to
extend the Maturity Date of the applicable Loans of the Non-Extending Lender.

 

-103-



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

 

  (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

  (b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN NEW YORK
COUNTY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

  (c)

WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SUBSECTION (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED

 

-104-



--------------------------------------------------------------------------------

  BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

  (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-105-



--------------------------------------------------------------------------------

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and each Lender each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) none of the Administrative Agent, any of the Arrangers or
any Lender has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any of the Arrangers has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower and each Guarantor, which information includes the name and address of
the Borrower and each such Guarantor and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower and
each such Guarantor in accordance with the PATRIOT Act. The Borrower will comply
with reasonable requests of any Lender for such information.

10.18 Time of the Essence. Time is of the essence in connection with the Loan
Documents.

10.19 No Recourse. The parties hereto hereby acknowledge and agree that neither
the General Partner nor any director, officer, employee, limited partner or
shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of the Borrower and the Guarantors under
this Agreement and the other Loan Documents by reason of his, her or its status.

 

-106-



--------------------------------------------------------------------------------

10.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

  (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

  (b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[The remainder of this page is intentionally left blank.]

 

-107-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SUNOCO LP By:   SUNOCO GP LLC, its general partner By:  

/s/ Robert W. Owens

Name:   Robert W. Owens Title:   President and Chief Executive Officer

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and a Lender
By:  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Authorized Signatory By:  

/s/ Warren Van Heyst

Name:   Warren Van Heyst Title:   Authorized Signatory

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Adam H. Fey

Name:   Adam H. Fey Title:   Director

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Peter Kardos

Name:   Peter Kardos Title:   Vice President



--------------------------------------------------------------------------------

Compass Bank, as a Lender By:  

/s/ Mark H. Wolf

Name:   Mark H. Wolf Title:   Senior Vice President

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:  

/s/ Sharada Manne

Name:   Sharada Manne Title:   Managing Director By:  

/s/ Michael Willis

Name:   Michael Willis Title:   Managing Director

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender By:  

/s/ Chris Chapman

Name:   Chris Chapman Title:   Director By:  

/s/ Shai Bandner

Name:   Shai Bandner Title:   Vice President

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

DNB Capital LLC, as a Lender By:  

/s/ Robert Dupree

Name:   Robert Dupree Title:   Senior Vice President By:  

/s/ Andrea Ozbolt

Name:   Andrea Ozbolt Title:   First Vice President

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, NA, as a Lender By:  

/s/ Stephanie Balette

Name:   Stephanie Balette Title:   Authorized Officer

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as a Lender By:  

/s/ Leon Mo

Name:   Leon Mo Title:   Authorized Signatory

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ William Graham

Name:   William Graham Title:   Authorized Signatory

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

/s/ William Graham

Name:   William Graham Title:  

Managing Director

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

Natixis, New York Branch, as a Lender By:  

/s/ Stuart Murray

Name:   Stuart Murray Title:   Managing Director By:  

/s/ Jarret Price

Name:   Jarret Price Title:   Director

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Tom Byargeon

Name:   Tom Byargeon Title:   Managing Director

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Mark Lumpkin, Jr.

Name:   Mark Lumpkin, Jr. Title:   Authorized Signatory

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender By:  

/s/ Craig Welch

Name:   Craig Welch Title:   Senior Vice President

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:  

/s/ Borden Tennant

Name:   Borden Tennant Title:   Assistant Vice President

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Brian Anderson

Name:   Brian Anderson Title:   Vice President

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

Industrial Commercial Bank of China Ltd., New York Branch, as a Lender By:  

/s/ Vito Ferrara

Name:   Vito Ferrara Title:   Deputy General Manager

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

Citizens Bank, N.A., as a Lender By:  

/s/ Donald A. Wright

Name:   Donald A. Wright Title:   Senior Vice President

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Patrick Jeffrey

Name:   Patrick Jeffrey Title:   Vice President

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ James D. Weinstein

Name:   James D. Weinstein Title:   Managing Director

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

The Huntington National Bank, as a Lender By:  

/s/ Jason A. Zilewicz

Name:   Jason A. Zilewicz Title:   Vice President

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF HAWAII, as a Lender By:  

/s/ John McKenna

Name:   John McKenna Title:   Senior Vice President

 

[Signature Page to Senior Secured Term Loan Agreement]